Exhibit 10.32

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ASSIGNMENT OF SUBLEASE AND SUB-SUBLEASE

 

 

This ASSIGNMENT OF SUBLEASE AND SUB-SUBLEASE (this “Assignment”) is made as of
December 13, 2019 by and between Casebia Therapeutics LLC (“Assignor”) and
CRISPR Therapeutics, Inc. (“Assignee”).

WITNESSETH

 

A.WHEREAS, Pfizer Inc., as sublandlord, and Assignor, as subtenant, are parties
to that certain Sublease dated August 1, 2016 (the “Sublease”) for premises in
the building (the “Building”) located at 610 Main Street, Cambridge,
Massachusetts, upon and subject to the terms and conditions set forth in the
Sublease;

B.WHEREAS, [***], as sub-subtenant, and Assignor, as sub-sublandlord, are
parties to that certain Agreement of Sub-Sublease dated May 1, 2017 (the
“Sub-Sublease”), whereby Assignor subleases certain premises to [***] in the
Building, upon and subject to the terms and conditions set forth in the
Sub-Sublease;

B.WHEREAS, Assignor desires to assign to Assignee all of its right, title and
interest in, to and under the Sublease, as subtenant thereunder, and the
Sub-Sublease, as sub-sublandlord thereunder;

C.WHEREAS, Assignee desires to assume all of Assignor’s obligations under the
Sublease and Sub-Sublease which accrue from and after the Effective Date (as
hereinafter defined below), upon the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

Assignor hereby assigns and transfers to Assignee, effective as of the Effective
Date (as hereinafter defined), all of Assignor’s right, title and interest in,
to and under the Sublease and the Sub-Sublease, together with all of the rights,
privileges and appurtenances with respect to the subleasehold estates created
thereby, upon all of the terms and conditions herein set forth, to have and to
hold the same unto Assignee, for the term of the Sublease and Sub-Sublease, as
applicable, and any renewals and extensions thereof, subject to all of the
terms, covenants and conditions of the Sublease and Sub-Sublease, as
applicable.  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Sublease.

Assignee hereby accepts the foregoing assignment, effective as of the Effective
Date (as hereinafter defined) and expressly assumes and agrees to fully and
punctually pay, perform and observe all of the terms, covenants, conditions and
obligations of (i) the subtenant under the Sublease and (ii) the sub-sublandlord
under the Sub-Sublease required to be paid, performed and observed thereunder,
as applicable, and which arise or accrue from and after the Effective Date.  For
all purposes of this Assignment, the “Effective Date” shall mean December 13,
2019.

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Except as provided in this Assignment, none of the provisions, terms and
conditions of the Sublease or the Sub-Sublease are affected by this Assignment
and all provisions, terms and conditions of the Sublease and Sub-Sublease remain
in full force and effect.

Assignee shall indemnify and hold Assignor harmless from and against any and all
demands, claims, actions, losses, damages, liabilities, litigation and costs and
expenses thereof including, without limitation reasonable attorneys’ fees and
disbursements of any kind and nature whatsoever (collectively, “Assignor
Claims”), which may be imposed on, asserted against or otherwise incurred by
Assignor by or on behalf of any person or entity whatsoever due to or arising
from the failure or alleged failure of Assignee, to undertake, perform, pay,
discharge or observe any of the covenants, terms and conditions of the Sublease
or the Sub-Sublease from and after the Effective Date.  If any action or
proceeding is brought against Assignor by reason of any Assignor Claim,
Assignee, upon notice from Assignor, shall defend such action or proceeding, and
Assignee shall pay all expenses in respect of defending against such action or
proceeding.

Assignor shall indemnify and hold Assignee harmless from and against any and all
demands, claims, actions, losses, damages, liabilities, litigation and costs and
expenses thereof including, without limitation, reasonable attorneys’ fees and
disbursements of any kind and nature whatsoever (collectively, “Assignee
Claims”), which may be imposed on, asserted against or otherwise incurred by
Assignee by or on behalf of any person or entity whatsoever due to or arising
from the failure or alleged failure of Assignor to undertake, perform, pay,
discharge or observe any of the covenants, terms and conditions of the Sublease
or the Sub-Sublease prior to the Effective Date.  If any action or proceeding is
brought against Assignee by reason of any Assignee Claim, Assignor, upon notice
from Assignee, shall defend such action or proceeding, and Assignor shall pay
all expenses in respect of defending against such action or proceeding.

This Assignment may not be amended, modified or terminated except by an
instrument, in writing, executed by the parties hereto.

This Assignment may be executed in several counterparts, and all so executed
shall constitute one Assignment, binding on each of the parties hereto,
notwithstanding that each of the parties are not signatories to the original or
the same counterpart.

This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successor and assigns.  In the event of any
conflict between the terms of the Sublease or the Sub-Sublease and the terms of
this Assignment, the terms of this Assignment shall prevail.

This Assignment shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts.

[signature pages follow]

 

2

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

 

 

Casebia Therapeutics LLC

 

 

 

 

By:

/s/ Samarth Kulkarni

Name:

Samarth Kulkarni, Ph. D.

Title:

President & Chief Executive Officer

 

 

 

[Signature Page to Assignment of Sublease]

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

ASSIGNEE:

 

 

CRISPR Therapeutics, Inc.

 

 

 

 

By:

/s/ Michael Tomsicek

Name:

Michael Tomsicek

Title:

Chief Financial Officer

 

 

 

[Signature Page to Assignment of Sublease]

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT A

 

COPY OF SUBLEASE AND SUB-SUBLEASE

 

(see attached)

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

CONSENT TO SUBLEASE

 

THIS CONSENT TO SUBLEASE (this "Consent"), dated as of August 26, 2016, is
entered into by and among MIT 650 MAIN STREET LLC, a Massachusetts limited
liability company ("Prime Landlord "), PFIZER INC., a Delaware corporation
("Sublandlord") and CASEBIA THERAPEUTICS LLC, a Delaware limited liability
company ("Subtenant").

W I T N E S S E T H

WHEREAS, Prime Landlord, as landlord, and Sublandlord, as tenant, executed that
certain lease dated July 23, 2014, as amended by that certain First Amendment to
Lease dated as of April 15, 2015, as further amended by that certain Second
Amendment to Lease dated as of July 22, 2015 (the “Second Amendment”), as
affected by that certain Subordination Agreement dated July 23, 2014 and as
amended by that certain Third Amendment to Lease dated as of June 30, 2016
(collectively, the "Lease") with respect to certain premises containing
approximately 270,056 square feet of space on the B3 level, the 2nd, 3rd, 4th,
5th, 6th and 7th floors, and the 2-level skywalk (as more particularly described
in the Lease, the “Premises”) of that certain building located at 610 Main
Street North, Cambridge, Massachusetts;

WHEREAS, Sublandlord wishes to sublease approximately 32,688 rentable square
feet of the Premises (consisting of all rentable areas on the 5th floor of the
Building) to Subtenant (the “Subleased Premises”) on the terms and conditions
set forth in that certain sublease (the "Sublease") dated August 1, 2016, by and
between Sublandlord and Subtenant, a true, complete and correct copy of which
Sublease is attached hereto as Exhibit A;

WHEREAS, pursuant to the terms of the Lease, Sublandlord must obtain Prime
Landlord’s prior written consent to the Sublease; and

WHEREAS, Prime Landlord is willing to consent to the Sublease on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Prime Landlord, Sublandlord and Subtenant
hereby agree as follows:

 

1.

Recitals; Capitalized Terms. The foregoing recitals are hereby incorporated by
reference. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them as set forth in the Lease.

 

2.

Consent. Subject to the terms and conditions of this Consent, Prime Landlord
hereby consents to the subletting of the Subleased Premises by Sublandlord to
Subtenant pursuant to the Sublease.

 

3.

No Rights against Prime Landlord. Sublandlord and Subtenant acknowledge and
agree that (a) neither the Lease, the Sublease nor this Consent shall be deemed,
nor are such documents intended, to grant to Subtenant any rights whatsoever
against Prime Landlord; and (b) the Sublease imposes no obligations on Prime
Landlord, and in no event shall

-1-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Prime Landlord be deemed a party to the Sublease. Subtenant hereby acknowledges
and agrees that (i) its sole remedy for any alleged or actual breach of its
rights in connection with the Sublease shall be solely against Sublandlord; and
(ii) Subtenant is not a third party beneficiary under the Lease.

 

4.

No Release. This Consent shall not release Sublandlord from any existing or
future duty, obligation or liability to Prime Landlord pursuant to the Lease,
nor shall this Consent change, modify or amend the Lease in any manner, except
insofar as it constitutes Prime Landlord’s consent to the Sublease.
Notwithstanding the generality of the foregoing, this Consent expressly shall
not absolve Sublandlord from any requirement set forth in the Lease that
Sublandlord obtain Prime Landlord’s prior written approval of any additional
subleases, assignments or other dispositions of its interest in the Lease or the
Premises.

 

5.

Subordinate to Lease; Attornment. The Sublease shall be subject and subordinate
at all times to the Lease and all of its provisions, covenants and conditions to
the extent applicable to the Subleased Premises. Notwithstanding anything in
this Consent to the contrary, in the event that the Lease is terminated for any
reason, or if Sublandlord rejects the Lease and/or the Sublease in the course of
a bankruptcy proceeding, in either event prior to the Expiration Date, then at
Prime Landlord’s option, Subtenant agrees to attorn to Prime Landlord and to
recognize Prime Landlord as Subtenant’s landlord under the Sublease, under the
terms and conditions and at the rental rate specified in the Sublease, and for
the then remaining term of the Sublease, except that Prime Landlord shall not be
bound by any provision of the Sublease which in any way increases Prime
Landlord’s duties, obligations or liabilities to Subtenant beyond those owed to
Sublandlord under the Lease (unless Prime Landlord shall have expressly agreed
to same). Subtenant agrees to execute and deliver at any time and from time to
time, upon the reasonable request of Prime Landlord, any instruments which may
be necessary or appropriate to evidence such attornment. Prime Landlord shall
not be (i) liable to Subtenant for any act, omission or breach of the Sublease
by Sublandlord that arise and accrue prior to Prime Landlord succeeding to the
interest of Sublandlord under the Sublease, if applicable (it being understood
and agreed that the foregoing shall not be construed to diminish Prime
Landlord’s obligations accruing after succeeding to such interest), (ii) subject
to any offsets or defenses which Subtenant might have against Sublandlord, (iii)
bound by any rent or additional rent which Subtenant might have paid more than
30 days in advance of the date due to Sublandlord, (iv) bound to honor any
rights of Subtenant in any security deposit made with Sublandlord except to the
extent such security deposit has been turned over to Prime Landlord, (v)
obligated to provide, or have any responsibility with respect to, the
Sublandlord Services (except to the extent Prime Landlord is obligated by the
terms of the Lease to provide the same), (vi) obligated to provide, or have any
responsibility with respect to, the Special Systems (Subtenant acknowledging
that all of Subtenant’s rights with respect thereto shall terminate
simultaneously upon such attornment), (vii) be obligated to make available to
Subtenant any areas within the Main Premises that are outside the Subleased
Premises, including without limitation any areas within the Main Premises
designated by Sublandlord as common area, or (viii) obligated to return any
Security Deposit until 45 days after the end of the term of the Sublease. The
liability of Prime Landlord to Subtenant for any default by Prime Landlord under
this Consent or the Sublease after such attornment, or arising in connection
with Prime Landlord’s operation, management, leasing, repair, renovation,
alteration, or any other matter relating to the Building or the Subleased
Premises, shall be limited to the interest of the Prime Landlord in the Building
and in the uncollected rents, issues, proceeds and profits thereof.

-2-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

6.

No Breach of Lease. Subtenant hereby acknowledges that it has read and has
knowledge of all of the terms, provisions, rules and regulations of the Lease
and with respect to the Subleased Premises, the Common Areas and Subtenant’s use
of the foregoing, agrees not to do or omit to do anything which constitutes a
breach of the Lease. Any such act or omission beyond applicable notice and cure
periods under the Lease shall constitute a breach of this Consent and shall
entitle Prime Landlord to recover any damage, loss, cost, or expense which it
thereby suffers, from Sublandlord and/or Subtenant, subject to the limitations
set forth in the Lease and in this Consent.

 

7.

Sublease Term; Holdover. Notwithstanding any provision of the Lease or Sublease
to the contrary, Sublandlord and Subtenant agree as follows: (a) the term of the
Sublease shall expire no later than the earlier to occur of (i) 11:59 p.m. on
the Expiration Date,  or (ii) the date on which the Lease is terminated, subject
to Section 5 above (such date, the "Sublease Expiration Date"); (b) The term of
the Sublease shall not be extended, nor shall Subtenant be permitted to continue
to occupy any part of the Subleased Premises, beyond the Sublease Expiration
Date, and Subtenant shall vacate and surrender the Subleased Premises in at
least as good condition as required under the Lease on or before the Sublease
Expiration Date; and (c) If Subtenant breaches the terms of clause (b) above,
then (A) Prime Landlord shall have the right (but not the obligation), at
Sublandlord's sole cost and expense, either in the name of Sublandlord  or Prime
Landlord or both, and notwithstanding the fact that the term of the Lease may
not have expired, to take such legal action as may be required to evict
Subtenant including, without limitation, the filing of a summary process action,
and Sublandlord hereby appoints Prime Landlord as its attorney-in-fact, coupled
with an interest, to execute on behalf of Sublandlord and file such instruments,
and take such other actions
as  Prime  Landlord  may  deem  appropriate,  in  connection  with  the  foregoing,  and
(B) Sublandlord and Subtenant, jointly and severally, shall indemnify, defend
with counsel designated by Prime Landlord, and hold Prime Landlord harmless from
and against any and all reasonable costs, expenses, damages, claims, penalties,
losses and liabilities resulting from such breach by Subtenant. Without
intending to limit the scope of the foregoing indemnification, Sublandlord and
Subtenant acknowledge that Prime Landlord may incur substantial damages as a
result of Subtenant’s breach of the terms of Subsection 7(b) above.

 

8.

Transfer of Interest. Subtenant shall not have the right to make a Transfer with
respect to all or any portion of the Subleased Premises except as may otherwise
be set forth in the Sublease, and then only in compliance with, and subject to
the terms and conditions of, Section 13 of the Lease.

 

9.

No Amendments. Sublandlord and Subtenant may not amend or modify the terms
of  the Sublease in a manner that materially expands the obligations of
Sublandlord thereunder, extends the term of the Sublease (other than by the
exercise of a right expressly provided in the Sublease), or expands the
Subleased Premises without obtaining the prior written consent of Prime Landlord
thereto, which consent shall be  granted or denied on the terms and conditions
applicable to new subleases under the Prime Lease. Any amendment or modification
in violation hereof shall be void and of no force and effect.

-3-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

10.

No Alterations. Subtenant shall not make any alterations, additions (including,
for the purposes hereof, wall-to-wall carpeting), or improvements in or to the
Subleased Premises (including any improvements necessary for Subtenant’s initial
occupancy thereof) without Prime Landlord’s prior written consent, to the extent
that such consent is required under the terms of the Prime Lease. Sublandlord
acknowledges and agrees that it has approved the Approved Concept Plan, as
defined in the Sublease.

 

11.

Indemnification. Sublandlord and Subtenant agree to indemnify and hold Prime
Landlord harmless from and against any and all loss, cost, expense, damage,
penalty or liability, including without limitation reasonable attorneys' fees,
incurred as a result of a claim by any person or entity that it is entitled to a
commission, finder's fee or like payment in connection with the Sublease. Except
to the extent caused by the  negligence or willful misconduct of any of the
Landlord Parties (as defined in the Lease), Sublandlord and Subtenant agree to
indemnify and hold Prime Landlord harmless from and against any and all loss,
cost, expense, damage, penalty or liability, including without limitation
reasonable attorneys' fees, incurred as a result of a claim by any person or
entity (i) on account of or based upon any Alterations done (other  than by the
Landlord Parties) at the Subleased Premises during the Term and for so  long
thereafter as Subtenant remains in occupancy of the Subleased Premises; (ii)
arising from the injury to or death of any person or damage to property in the
Subleased Premises, (iii) any injury to or death of any person, or loss of or
damage to property arising out of the use or occupancy of the Subleased Premises
by, or the negligence or willful misconduct of, the Subtenant and/or its
employees, agents, contractors, guests, or licensees during the term of the
Sublease; and (iv) arising from the breach by the indemnifying party of any of
its covenants hereunder.

 

12.

Limitation of Prime Landlord’s Liability. Subtenant covenants and agrees that,
to the maximum extent permitted by Legal Requirements, all of Subtenant’s
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Subtenant’s leasehold estate, which may be
in or upon the Subleased Premises or Building, in the public corridors, or on
the sidewalks, areaways and approaches  adjacent thereto shall be at the sole
risk and hazard of Subtenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Prime Landlord,
except to the extent such damage or loss is due to the negligence or willful
misconduct of Prime Landlord. Prime Landlord shall not be liable for any  injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, air contaminants or emissions, electricity, electrical or
electronic emanations or disturbance, water, rain or snow or leaks from any part
of the Building or from the pipes, appliances, equipment or plumbing works or
from the roof, street or sub-surface or from any other place or caused by
dampness, vandalism, malicious mischief or by any other cause of whatever
nature, except to the extent caused by or due to the negligence or willful
misconduct of Prime Landlord and except in any case which would render the
foregoing void under applicable law, and then, where notice and an opportunity
to cure are appropriate (i.e., where Subtenant has an opportunity to know or
should have known of such condition sufficiently in advance of the occurrence of
any such injury or damage resulting therefrom as would have enabled Prime
Landlord to prevent such damage or

-4-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

loss had Subtenant  notified Prime Landlord of such condition) only after (i)
notice to Prime Landlord of the condition claimed to constitute negligence or
willful misconduct, and (ii) the expiration of a reasonable time after such
notice has been received by Prime Landlord without Prime Landlord having
commenced to take all reasonable and practicable means to cure or correct such
condition; and pending such cure or correction by Prime Landlord, Subtenant
shall take all reasonably prudent temporary measures and safeguards to prevent
any injury, loss or damage to persons or property. Notwithstanding the
foregoing, in no event shall Prime Landlord be liable for any loss which is
covered by insurance policies actually carried or required to be so carried by
this Consent; nor shall Prime Landlord be liable for any such damage caused by
other tenants or persons in the Building or caused by operations in construction
of any private, public, or quasi-public work; nor shall Prime Landlord be liable
for any latent defect in the Subleased Premises or in the Building. Subtenant
shall neither assert nor seek to enforce any claim against Prime Landlord other
than against Prime Landlord’s interest in the Building and in the uncollected
rents, proceeds, issues and profits thereof, and Subtenant agrees to look solely
to such interest for the satisfaction of any liability of Prime Landlord under
this  Lease.  Subtenant specifically agrees that in no event shall (a) any
officer, director, trustee, employee or representative of Prime Landlord ever be
personally liable for any obligation, and (b) Prime Landlord be liable for
consequential or incidental damages or for lost profits. Prime Landlord hereby
agrees that except as expressly set forth in the Sublease, in no event shall
Subtenant be liable for consequential or incidental damages or for lost profits.

 

13.

Prime Landlord’s Costs. Pursuant to Section 25.7 of the Lease and on or before
the date hereof, Sublandlord has delivered to Prime Landlord $4,000.00,
representing Prime Landlord’s reasonable attorneys’ fees incurred in connection
with drafting this Consent.

 

14.

Sublandlord’s Obligations. Sublandlord acknowledges that during the term of the
Sublease, Sublandlord shall be jointly and severally liable with Subtenant for
the Lease obligations applicable to the Subleased Premises, subject to the
provisions of the Lease.

 

15.

Insurance. Subtenant shall, throughout the term of the Sublease, at its own
expense, keep and maintain in full force and effect the insurance required under
the Lease and otherwise in accordance with the terms thereof. In addition,
Subtenant shall name Prime Landlord as an additional insured on all liability
policies carried by Subtenant. On or before accessing the Subleased Premises,
and thereafter upon Prime Landlord’s request, Subtenant shall submit to Prime
Landlord certificates of insurance satisfactory to Prime Landlord evidencing
that the requirements of this Section 15 have been met.

 

 

 

-5-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

16.

Notices. Notice required or desired to be given hereunder shall be given by
personal delivery, or by nationally recognized overnight courier service, proof
of delivery required, addressed to the parties at the following addresses:

 

If to Prime Landlord:

 

MIT 650 Main Street LLC

 

 

c/o MIT Investment Management Company

 

 

238 Main Street, Suite 200

 

 

Cambridge, MA 02142

 

 

Attention:  [***]

 

 

 

With copies to:

 

Goulston & Storrs PC

 

 

400 Atlantic Avenue

 

 

Boston, MA 02110

 

 

Attention:  [***]

 

 

 

And

 

Colliers International

 

 

336 Main Street

 

 

Cambridge, MA 02142

 

 

Attention: [***]

 

 

 

If to Sublandlord:

 

Pfizer, Inc.

 

 

Corporate Real Estate Group

 

 

235 East 42nd Street

 

 

New York, NY 10017

 

 

Attention:  [***]

 

 

 

and

 

Pfizer Inc.

 

 

Legal Division

 

 

235 East 42nd Street

 

 

New York, NY 10017

 

 

Attention:  [***]

 

 

 

If to Subtenant:

 

Casebia Therapeutics LLC

 

 

c/o CRISPR Therapeutics, Inc.

 

 

200 Sidney Street

 

 

Cambridge, MA  02142

 

 

Attention: Chief Financial Officer

 

Any party may change its address for notice by giving notice in the manner
hereinabove provided. Notices shall be deemed effective upon delivery or refusal
of delivery thereof.

 

17.

Prevailing Party. In the event of any litigation between the parties hereto with
respect to the subject matter hereof, the prevailing party shall be entitled to
reasonable attorneys’ fees. Reasonable attorneys’ fees shall be as fixed by the
court. The “prevailing party” shall be the party which by law is entitled to
recover its costs of suit, whether or not the action proceeds to final judgment.

-6-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

18.

No Representations; Estoppel. Subtenant warrants and agrees that neither Prime
Landlord nor any of its agents or other representatives have made any
representations concerning the Premises, their condition, the Sublease or the
Lease. Prime Landlord hereby certifies to Subtenant, and Sublandlord hereby
certifies to Prime Landlord, as of the date of this Consent, that (a) the Lease
is in full force and effect and unmodified except as set forth in this Consent;
and (b) to the knowledge of the certifying party, neither Prime Landlord nor
Tenant is in default under the Lease.

 

19.

Entire Agreement. The parties acknowledge that the Sublease constitutes the
entire agreement between Sublandlord and Subtenant with respect to the subject
matter thereof, and that no amendment, termination, modification or change
therein will be binding upon Prime Landlord. The agreements contained herein
constitute the entire understanding between the parties with respect to the
subject matter hereof, and supersede all prior agreements, written or oral,
inconsistent herewith.

 

20.

Conflict. Sublandlord and Subtenant hereby agree that in the event of a conflict
between this Consent and the Sublease, this Consent shall control.

 

21.

Binding Effect. This Consent shall be binding upon and shall inure to the
benefit of the parties' respective successors-in-interest and assigns, subject
at all times, nevertheless, to all agreements and restriction contained in the
Lease, the Sublease, and this Consent.

 

22.

Construction. Every agreement contained in this Consent is, and shall be
construed as a separate and independent agreement. If any term of this Consent
or the application thereof to any person or circumstances shall be invalid and
unenforceable, the remaining provisions of this Consent, the application or such
term to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected. This Consent shall be created and enforced
in accordance with the laws of the State in which the Subleased Premises are
located.

 

23.

Effectiveness. This Consent is submitted to Sublandlord and Subtenant on the
understanding that it will not be considered an offer and will not bind Prime
Landlord in any way until (a) Sublandlord and Subtenant have duly executed and
delivered duplicate originals hereof and of the Sublease to Prime Landlord, and
(b) Prime Landlord has executed and delivered one of such originals of this
Consent to Sublandlord and Subtenant.

[SIGNATURES ON FOLLOWING PAGE]

-7-

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXECUTED as an instrument under seal as of the date first written above.

PRIME LANDLORD: MIT 650 MAIN STREET LLC

By: MIT Cambridge Real Estate LLC, its manager

 

By:

/s/ Seth D. Alexander

 

Seth D. Alexander, President

 

SUBLANDLORD: PFIZER INC.

By:

/s/ Gareth C Annino

 

Name: Gareth D. Annino

 

its PFE CRE Lead

 

hereunto duly authorized

 

SUBTENANT: CASEBIA THERAPEUTICS LLC

By:

/s/ Axel Bouchon

 

Name: Dr. Axel Bouchon

 

its hereunto duly authorized

 

 

 

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXHIBIT A

 

SUBLEASE

 

 

 

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Execution Copy

SUBLEASE  AGREEMENT

THIS SUBLEASE AGREEMENT (this "Sublease") is made as of the 1st day of August,
2016, by and between PFIZER INC., a Delaware corporation having an office at 235
East 42nd Street, New York, NY 10017 ("Sublandlord"), and Casebia Therapeutics
LLC, a Delaware limited liability company, having an office address of c/o Bayer
Aktiengesellschaft, Kaiser­ Wilhelm-Allee, 51368 Leverkusen, Germany
("Subtenant").

WITNESSETH:

WHEREAS, by that certain Lease dated July 23, 2014, as amended by that certain
First Amendment to Lease, dated as of April 15, 2015, as further amended by that
certain Second Amendment to Lease (the "Second Amendment") dated as of July 22,
2015, as further amended by that certain Third amendment to Lease dated as of
June 30, 2016 (the "Third Amendment"), and as affected by that certain
Subordination Agreement dated July 23, 2014 (collectively, the "Overlease"), MIT
650 MAIN STREET LLC, a Massachusetts limited liability company (the
"Overlandlord"), leased to Sublandlord, as Tenant, approximately 270,056 square
feet of rentable area on the B3 level, the 2nd, 3rd, 4th, 5th, 6th and 7th
floors, and the 2-level skywalk (the "Main Premises") of the building located at
610 Main Street North, Cambridge, Massachusetts (the "Building"), at the rent
and upon and subject to the terms and conditions set forth in the Overlease; and

WHEREAS, Subtenant desires to sublet from Sublandlord all of the Main Premises
located on the 5th floor of the Building, subject to the terms and conditions of
this Sublease.

NOW, THEREFORE, the parties hereto, for themselves, their permitted successors
and assigns, mutually  covenant and agree as follows:

1.Defined Terms. Terms with initial capital letters not defined in this Sublease
shall have the meanings set forth in the Overlease.

2.Subleased Premises. (a) Sublandlord does hereby sublease to Subtenant, and
Subtenant does hereby sublease from Sublandlord, for the Term (as defined below)
and upon the conditions hereinafter provided, the entirety of the fifth floor of
the Main Premises, deemed to contain 32,688 square feet of rentable area, as
more particularly shown on Schedule 2(a),    attached  hereto (the "Subleased
Premises").

(b)Subtenant shall have the non-exclusive right to use in common
with  Sublandlord and any other future subtenants, as the case may be, those
portions of the Main Premises and, subject to the terms of the Overlease, Common
Areas under the Overlease, that are provided, from time to time, and subject to
the terms of the Overlease, for use in common by Sublandlord, Subtenant  and
such other subtenants of the Main Premises (such areas,   together with such
other portions of the Main Premises now or hereafter designated by Sublandlord,
in its discretion, including certain areas designated for the exclusive use of
certain subtenants, or to be shared by Sublandlord and certain subtenants, are
collectively referred to herein as the

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

"Common Areas"). The Common Areas shall consist of the areas located within the
Main Premises designated as such by Sublandlord, and shall in all events include
the common lobby, loading docks, stairways, Pathways designated by Sublandlord
(but not to exceed Subtenant's Share (as defined below) of such Pathways),
freight and three (3) passenger elevators servicing the Main Premises (each as
shown on Schedule 2(b)), subject to Sublandlord's right to make changes to the
Common Areas; provided, however that such changes do not unreasonably interfere
with Subtenant's use of and access to the Subleased Premises or appurtenant
rights hereunder in more than a de minimis manner.  The manner in which the
Common Areas are maintained and operated shall be at the sole discretion of
Sublandlord and the use thereof shall be subject to such rules, regulations and
restrictions as Sublandlord may reasonably make from time to time, provided that
(a) Subtenant is provided with prior written notice of such rules and
regulations, (b) they are not enforced in a discriminatory manner against
Subtenant, and (c) to the extent such rules and regulations conflict with the
terms of this Sublease, the terms of this Sublease shall govern (the "Rules and
Regulations"). Sublandlord reserves the exclusive use of (a) the video wall in
the common lobby of the Building, (b) the reception and security desk in the
common lobby of the Building and (c) two (2) passenger elevators and the main
lobby exclusively servicing the remainder of the Main Premises. Sublandlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the remainder of the Main Premises and the
Common Areas and may temporarily close the Main Premises in the event of
casualty or other matters described in Section 27 of this Sublease, or if
Sublandlord reasonably deems it necessary in order to prevent damage or injury
to person or property provided, however, the Sublandlord shall use reasonable
efforts to give Subtenant as much advance notice of such alteration, addition,
change or closure as is practicable.

3.Term; Extension Term. (a) The term of this Sublease (the "Term'') shall
commence on the date (the "Commencement Date") that is the last to occur of (i)
the date this Sublease is fully executed by Sublandlord and Subtenant, (ii) the
date Overlandlord consents to this Sublease in compliance with and pursuant to
Section 25 hereof, or (iii) the earlier to occur of April 1, 2017 or the date
Sublandlord delivers possession of the Subleased Premises to Subtenant with the
Subleased Premises Work substantially completed in accordance with the Work
Letter attached as Schedule 4(b) and shall end at 11:59 P.M. (local time at the
Building) on the date (the "Expiration Date") that is the last day of the
seventh (7th) Sublease Year (as defined below), or on such earlier date upon
which said Term may expire or be terminated pursuant to any of the conditions or
limitations or other provisions of this Sublease or pursuant to law.

(b)It is presently anticipated that the Subleased Premises will be delivered to
Subtenant in accordance with Section 4(b) on or about May 10, 2017 (the
"Estimated Delivery Date"). Notwithstanding the foregoing, if Sublandlord does
not deliver possession of the Subleased Premises by the Estimated Delivery Date,
Sublandlord shall not have any liability whatsoever, and this Sublease shall not
be rendered void or voidable as a result thereof; provided, however, that
Subtenant shall have the remedies expressly set forth in the Work Letter
attached as Schedule 4(b).

 

{00009038 - 3}

2

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Promptly after the Commencement Date is determined, Sublandlord and Subtenant
shall execute an acknowledgement thereof in the form attached hereto as Schedule
3(c).

 

(d)Subject to the rights of Sublandlord as described in subparagraph (g) below,
provided (i) Subtenant has not entered into subleases, licenses relating to use
or occupancy of space or other occupancy agreements (other than Permitted
Transfers, as defined in Section 19(a) below) that are then effective for more
than forty-nine percent (49%) of the Subleased Premises in the aggregate, and
(ii) there is no Event of Default (1) as of the date of the Extension Notice,
and (2) at the commencement of the Extension Term, Subtenant shall have the
option to extend the Term for one (1) additional term of five (5) years (the
"Extension Term"), commencing as of the expiration of the Term. Subtenant must
exercise such option to extend by giving Sublandlord written notice (the
"Extension Notice") on or before the date that is twelve (12) months prior to
the expiration of the Term, time being of the essence. Upon the timely giving of
such notice, the Term shall be deemed extended upon all of the terms and
conditions of this Sublease, except that Base Rent during the Extension Term
shall be calculated in accordance with subparagraph (e) below, Sublandlord shall
have no obligation to construct or renovate or to pay for any improvements to
the Subleased Premises in connection with the Extension Term, and Subtenant
shall have no further option to extend the Term. If Subtenant fails to give
timely notice, as aforesaid, Subtenant shall have no further right to extend the
Term.  Notwithstanding the fact that Subtenant's proper and timely exercise of
such option to extend the Term shall be self­ executing, the parties shall
promptly execute an amendment hereto reflecting such Extension Term after
Subtenant exercises such option.  The execution of such sublease amendment shall
not be deemed to waive any of the conditions to Subtenant's exercise of its
rights under this Section 3(d).

(e)The Base Rent during the Extension Term (the "Extension Term Base Rent")
shall be determined in accordance with the process described hereafter. During
the first Sublease Year of the Extension Term, Extension Term Base Rent shall be
the greater of (i) the fair market rental value of the Subleased Premises as of
the commencement of the Extension Term as determined in accordance with the
process described below, for renewals of combination laboratory and office space
in the East Cambridge/Kendall Square area of equivalent quality, size, utility
and location, with the length of the Extension Term, the credit standing of
Subtenant and all other relevant factors to be taken into account (the "FMV"),
or (ii) Base Rent for the last Lease Year of the Term, increased by 3% (the
"Adjusted Extension Term Rent"). Extension Term Base Rent shall be increased on
each anniversary of the commencement of the Extension Term by 3% (on a
cumulative basis). Within thirty (30) days after receipt of the Extension Notice
(but in no event earlier than the date that is eleven (11) months prior to the
commencement of the Extension Term), Sublandlord shall deliver to Subtenant a
written notice of its good faith determination of the FMV for the Extension
Term, if Sublandlord determines that the FMV is greater than the Adjusted
Extension Term Rent. (If Sublandlord determines that the Adjusted Extension Term
Rent exceeds the FMV, Sublandlord's notice to Subtenant shall so state and the
Extension Term Base Rent shall be equal to the Adjusted Extension Term Rent.)
Subtenant shall, within thirty (30) days after receipt of such notice, notify
Sublandlord in writing ("Subtenant's Response Notice") whether

 

{00009038 - 3}

3

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(x) Subtenant accepts Sublandlord's determination of the FMV, (y) Subtenant
rejects Sublandlord's determination of FMV and elects to submit the matter to
arbitration, or (z) Subtenant rescinds its Extension Notice. If Subtenant fails
timely to deliver Subtenant's Response Notice, Subtenant shall be deemed to have
rescinded its Extension Notice. If Subtenant's Response Notice is rescinded or
if Subtenant is deemed to have rescinded its Extension Notice, then the
provisions of this Section 3(d) shall terminate and Subtenant shall have no
further rights hereunder.

(f)If and only if Subtenant's Response Notice is timely delivered to Sublandlord
and indicates both that Subtenant rejects Sublandlord's determination of the FMV
and desires to submit the matter to arbitration, then the FMV shall be
determined in accordance with the following procedure:

(i)Each of Subtenant and Sublandlord shall choose an MAI certified commercial
real estate appraiser having at least ten (10) years' experience in the
appraisal of office and research laboratory buildings in the East
Cambridge/Kendall Square area;

(ii)The appraisers selected in accordance with "(i)" above shall select a third
appraiser who is an MAI certified appraiser with at least ten (10) years'
experience in the appraisal of office and research laboratory buildings in the
East Cambridge/Kendall Square area;

(iii)The selections shall be completed no later than twenty-one (21) days after
Subtenant's notice disputing Sublandlord's FMV. If any selection is not made
within the 21-day time period, either party may petition the Boston office of
the American Arbitration Association to make the selection;

(iv)Within thirty (30) days after their appointment, the appraisers shall
determine the FMV for the Subleased Premises for the Extension Term, and shall
notify Subtenant and Sublandlord of such determination within seven (7) days,
which determination shall be final and binding upon Subtenant and Sublandlord.
If the appraisers are unable to agree upon the FMV, the FMV will be deemed to be
the average of the FMVs proposed by the appraisers, except that (i) if the
lowest proposed FMV is less than 90% of the second to lowest proposed FMV, the
lowest proposed FMV will automatically be deemed to be 90% of the second to
lowest proposed FMV and (ii) if the highest proposed FMV is greater than 110% of
the second to highest proposed FMV, the highest proposed FMV will automatically
be deemed to be 110% of the second to highest proposed FMV.

(v)Sublandlord and Subtenant shall each pay the cost of their own appraisers and
one-half (1/2) of the third appraiser.

 

{00009038 - 3}

4

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(g)Notwithstanding the foregoing, Sublandlord shall have the right to reject
Subtenant's exercise of its extension option by providing written notice of such
rejection to Subtenant no later than eleven (11) months prior to the
commencement of the Extension Term, if Sublandlord desires to utilize the
Subleased Premises for its own purposes (including without limitation the use of
the Subleased Premises by an affiliate of Sublandlord or an entity in which
Sublandlord has an ownership, investment, or shared research interest). In the
event that Sublandlord rejects Subtenant's exercise of its extension option, the
Term shall expire on the originally scheduled Termination Date pursuant to the
provisions of this Sublease and Subtenant's Extension Notice shall be of no
force and effect.

4.Condition of Subleased Premises.

(a)Sublandlord hereby subleases to Subtenant, and Subtenant hereby hires from
Sublandlord, the Subleased Premises, upon and subject to the terms and
conditions herein set forth, in its "as is," "where is," "with all faults"
condition existing on the date hereof, subject to the completion of Landlord's
Base Building Work (as it may be affected by the Subleased Premises Work) and
the Subleased Premises Work (as defined in Section 4(b) below) as provided
herein but without requiring any other Alterations (as defined below),
improvements, repairs or decorations to be made by Sublandlord or at
Sublandlord's expense, either at the time possession is given to Subtenant or
during the entire Term of this Sublease, or any extension thereof, except for
the performance of Subleased Premises Work as provided in the Work Letter
referenced in Section 4(b), below, and without any requirement or obligation of
Sublandlord to reimburse Subtenant or provide any allowance for any
improvements, repairs, decorations, painting or carpeting, except as set forth
in such Work Letter.  In connection therewith, Subtenant acknowledges that it
has been given adequate time to examine the Subleased Premises, and that, except
as expressly set forth in this Sublease, no representation or warranty, either
express or implied, written or oral, has been made by Sublandlord with respect
to the Building and Land or the suitability of the Subleased Premises for any
use or purpose by Subtenant.

(b)The initial tenant improvements to the Subleased Premises (the "Subleased
Premises Work") shall be performed by Overlandlord pursuant to the provisions of
Schedule 4(b), attached (the "Work Letter"). Sublandlord shall deliver
possession of the Subleased Premises to the Subtenant on the Commencement Date
broom clean, free of occupants, in compliance with all Legal Requirements (as
defined below) applicable to the Subleased Premises and Permitted Use generally
(as opposed to Subtenant's particular use).

 

{00009038 - 3}

5

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

5.Monthly Base Rent.

(a)The monthly base rent ("Monthly Base Rent") which Subtenant hereby agrees to
pay to Sublandlord in advance for each month during the Term shall be as set
forth in the table below. Subtenant shall pay Monthly Base Rent commencing on
the Commencement Date and continuing thereafter on the first (1st) day of each
and every calendar month during the Term of this Sublease.

 

Sublease Year

Annual Base Rent*

Monthly Base Rent

1

$2,451,600.00

$204,300.00

2

$2,525,148.00

$210,429.00

3

$2,600,984.16

$216,748.68

4

$2,679,108.48

$223,259.04

5

$2,759,520.96

$229,960.08

6

$2,842,221.60

$236,851.80

7

$2,927,537.28

$243,961.44

 

*Based on twelve (12) full calendar months.

For the purposes of this Sublease, the first "Sublease Year" shall be defined as
the period commencing on the Commencement Date and ending on the last day of the
month in which the first (1st) anniversary of the Commencement Date occurs;
provided, however, that if the Commencement Date occurs on the first day of a
calendar month, then the first Sublease Year shall expire on the day immediately
preceding the first (1st) anniversary of the Commencement Date. Thereafter,
"Sublease Year" shall be defined as any subsequent twelve (12) month period
during the Term.

(b)If the obligation of Subtenant to pay rent hereunder begins on a day other
than on the first day of a calendar month, rent from such date until the first
day of the following calendar month shall be prorated at the per diem rate of
the monthly installment for each day payable in advance based on the number of
days of such month within the Term. The Monthly Base Rent, Additional Rent and
any other charges herein reserved or payable by Subtenant hereunder
(collectively, "Rent") shall be paid to Sublandlord at the following address:

Pfizer Inc.

c/o Cushman and Wakefield of Florida, Inc.

12802 Tampa Oaks Blvd, Suite 330

Temple Terrace FL 33637

Attention: Lease Administration

or at such other place as Sublandlord may designate in writing, in lawful money
of the United States without demand therefor and without deduction, setoff or
abatement whatever, except as expressly provided in this Sublease (or pursuant
to any provision of the Overlease that is expressly incorporated into this
Sublease). Subtenant acknowledges and agrees that the obligations of Subtenant
to pay Rent under this Sublease shall be separate and independent covenants and
agreements.

 

{00009038 - 3}

6

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)In the event that any installment of Rent is not received by Sublandlord
within five (5) days of the date due, Subtenant shall pay to Sublandlord an
administrative fee equal to five percent (5%) of the overdue payment; provided,
however, that if Subtenant is late in the payment of Rent more than two (2)
times in any twelve (12) month period, thereafter such administrative fee shall
be payable immediately upon the occurrence of any subsequent late payment
without any grace period.  In addition, unpaid Rent shall bear interest at the
Default Rate (hereinafter defined) from the date due until paid; provided that
nothing contained herein shall be construed as permitting Sublandlord to charge
or receive interest in excess of the maximum rate then allowed by law. The term
"Default Rate" means twelve percent (12%) per annum. Sublandlord shall have the
right to apply payments, regardless of Subtenant's designation, to satisfy any
obligations of Subtenant hereunder, in such order and amount as Sublandlord may
elect in its sole discretion. Any payment by Subtenant or acceptance by
Sublandlord of a lesser amount than shall be due shall be treated as a payment
on account. The acceptance by Sublandlord of a lesser amount with an endorsement
or statement thereon, or in a letter accompanying such a check, that such lesser
amount is payment in full, shall be given no effect, and Sublandlord may accept
such check without prejudice to any other rights or remedies which Sublandlord
may have against Subtenant.

6.Additional Rent.

(a)Subtenant agrees to pay to Sublandlord, as additional rent under this
Sublease, the amount of any additional rent payable by Sublandlord under the
Overlease (to the extent related to Subtenant's use or occupancy of the
Subleased Premises, including, without limitation, pursuant to Sections 5.2 and
5.3 of the Overlease). It is agreed that any amounts payable by the Sublandlord
under the Overlease (including, without limitation, those payable pursuant to
Sections 5.2 and 5.3 of the Overlease) that are not specifically attributable to
either the Subleased Premises or the remainder of the Main Premises, shall be
deemed attributable to the Subleased Premises and included in Additional Rent in
the same proportion as the rentable area of the Subleased Premises bears to the
rentable area of the Main Premises ("Subtenant's Share", which, for the purposes
of this Sublease, the parties agreed shall be deemed to be 12.1%). For purposes
of this Sublease, Operating Costs shall, in addition to those amounts payable
under Section 5.2 of the Overlease, include those costs that are incurred by
Sublandlord to the extent such costs would be permitted as Operating Costs had
they been charged by Overlandlord. Operating Costs shall include the costs of
the services provided by Sublandlord as more particularly set forth on Schedule
6(a) hereto ("Sublandlord Services"). Notwithstanding anything to the contrary
in the Lease or this Sublease, the commercially reasonable management fees
incurred by Sublandlord (not to exceed 3% of gross rents from the property, plus
reimbursable) in connection with the operation and maintenance of the Subleased
Premises shall be included in Operating Costs and Subtenant shall pay
Subtenant's Share of the same. For purposes of this Sublease, "Additional Rent"
means any and all sums (whether or not specifically designated as "Additional
Rent" in this Sublease), other than Monthly Base Rent, that Subtenant is or
becomes obligated to pay to Sublandlord under this Sublease.

 

{00009038 - 3}

7

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Subtenant shall have the right to inspect, at reasonable times and in a
reasonable manner, during the ninety (90) day period following the delivery of
Sublandlord's statement of the actual amount of Operating Costs, such of
Sublandlord's books of account and records as pertain to and contain information
concerning such costs and expenses in order to verify the amounts thereof.
Subtenant agrees that any information obtained during an inspection by Subtenant
of Sublandlord's books of account and records shall be kept in confidence by
Subtenant and its agents and employees and shall not be disclosed to any other
parties, except to Subtenant's attorneys, accountants and other consultants. Any
parties retained by Subtenant to inspect Sublandlord's books of account and
records shall not be compensated on a contingency fee basis. If Subtenant shall
not dispute any item or items included in the determination of Operating
Expenses for a particular Sublease Year by delivering a written notice to
Sublandlord generally describing in reasonable detail the basis of such dispute
within sixty (60) days after the statement for such year was delivered to it,
Subtenant shall be deemed to have approved such statement. During the pendency
of any dispute over Operating Expenses, Subtenant shall pay, under protest and
without prejudice, Subtenant's Share of Operating Costs as calculated by
Sublandlord.

(b)Subtenant agrees to pay directly to the provider of the service, all charges
for steam, gas, electricity, fuel, water, sewer and other services and utilities
furnished to the Subleased Premises, which charges shall be based on metering
equipment installed as part of the Subleased Premises Work (without markup).
Sublandlord shall be responsible for the cost of installing such metering
equipment. If at any time during the Term, any utility service to the Subleased
Premises is not separately metered and paid directly to the service provider by
Subtenant, Subtenant's usage and billing shall depend upon Sublandlord's reading
of the check meters (or, if not check metered, upon the reasonable estimate of
Subtenant's usage determined by the percentage of air flow used by Subtenant
(measured through the Building energy management system)) for such service or
if, Subtenant's usage is non-determinable, based on the same proportion as
Subtenant's Share.  Unless separately metered and paid directly by Subtenant,
Additional Rent for utilities in the Subleased Premises may be estimated monthly
by Sublandlord, based upon the estimate set forth in the preceding sentence, and
shall be paid monthly by Subtenant as billed with a final accounting based upon
actual bills following the conclusion of each calendar year.

(c)Subtenant shall have the right in common with others to connect to and use
the emergency generator (not to exceed 3-5 watts per rentable square foot and
solely for back-up power purposes), compressed air system, central vacuum, and
RO Water (Type 2 or 3) system, each to be located as shown on Schedule 6(c)
(collectively, the "Special Systems") located at the Main Premises subject to
the following conditions:

(1)Subtenant's use of the Special Systems shall be at Subtenant's sole risk to
the extent permitted pursuant to Legal Requirements (Sublandlord making no
representation or warranty regarding the sufficiency of the Special Systems for
Subtenant's use);

 

{00009038 - 3}

8

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(2)Subtenant's use of the Special Systems shall be undertaken by Subtenant in
compliance with Legal Requirements, including Environmental Laws, and Subtenant
shall obtain any and all permits required in connection with Subtenant's
particular use (to the extent differing, if at all, from the designed use of
such systems) and shall hold Sublandlord harmless from any resulting liability,
including but not limited to, fines, penalties, and surcharges;

(3)The actual costs to operate and maintain the Special Systems (without mark-up
of any third party costs) shall be included in Additional Rent. Subtenant's use
of the Special Systems shall not exceed the capacity set forth above or
otherwise Subtenant's Share of the capacity available to other tenants
(including Sublandlord) and subtenants of any such Special System;

(4)The use of the Special Systems shall be subject to the Rules and Regulations.

(5)Subtenant acknowledges and agrees that there are no warranties of any kind,
whether express or implied, made by Sublandlord or otherwise with respect to the
Special Systems or any services (if any) provided in the Special Systems, and
Subtenant disclaims any and all such warranties.

Sublandlord may, at its sole election, add additional Special Systems to the
Main Premises in the future and make the same available to all laboratory
tenants, in which case such additional systems shall be treated as Special
Systems hereunder if and so long as Sublandlord provides Subtenant with prior
notice of the pending availability of such additional Special Systems and
Subtenant elects in writing to utilize such additional Special Systems. If and
to the extent that Subtenant specifically requests any service to the Subleased
Premises from Sublandlord that Sublandlord is not required to provide pursuant
to the terms of this Sublease, then Subtenant shall reimburse Sublandlord for
the actual costs to provide such service within 30 days following invoice from
Sublandlord (Sublandlord having no obligation to provide any such services).

(d)Additional Rent payable on any basis other than usage shall be apportioned
during the year in which the Term of this Sublease commences and during the year
in which such Term shall end, such that Subtenant shall be obligated to pay a
proportionate share of such Additional Rent for the Subleased Premises that is
attributable to the number of days of the Term hereof that are included in the
period of which such Additional Rent is payable by Sublandlord under the
Overlease.

Sublandlord shall give Subtenant copies of all relevant statements and bills
received by Sublandlord pursuant to the applicable provisions of the Overlease,
together with a statement of the amount of Additional Rent, if any, which
Subtenant is required to pay under this section.

 

{00009038 - 3}

9

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Subtenant shall pay Additional Rent (i) within thirty (30) days of Subtenant's
receipt of this statement or, (ii) if earlier, five (5) business days prior to
the date such amounts are due under the Overlease (but in any event no less than
two (2) business days after invoice on account of this clause (ii)). Subtenant
shall also pay to Sublandlord, as Additional Rent, all other amounts payable by
Sublandlord pursuant to the Overlease (other than Monthly Base Rent) that are
attributable to the Subleased Premises and the Term of this Sublease or
attributable to Subtenant or any person claiming by, through or under Subtenant
or any of their respective employees, subtenants, licensees, agents, contractors
and invitees (each, a "Subtenant Party”). Such amounts shall include, without
limitation, charges for or related to Alterations, charges for common area
janitorial and/or cleaning services, charges for common area trash removal,
costs related to the loading dock dumpster and/or trash compactor, charges for
common area electric and water usage, charges by Overlandlord for furnishing
after-hours or excess HVAC or other utilities to the Subleased Premises, costs
incurred by Overlandlord in repairing damage to the Building caused by Subtenant
or any Subtenant Party to the extent required to be paid by Sublandlord under
the Overlease, increased insurance premiums due as a result of Subtenant's use
and/or occupancy of the Subleased Premises, and amounts expended or incurred by
Overlandlord on account of any default by Subtenant under this Sublease which
gives rise to a default under the Overlease. Subtenant's obligation to pay
Additional Rent shall survive the expiration or earlier termination of this
Sublease. Subtenant agrees that Subtenant's obligation to pay Rent is not
dependent upon the condition of the Subleased Premises or the performance by
Sublandlord of its duties or obligations hereunder (or the performance by
Overlandlord of its duties or obligations under the Overlease).

7.Security Deposit.

(a)Simultaneously with the execution of this Sublease, Subtenant shall deposit
with Sublandlord an unconditional and irrevocable letter of credit ("Letter of
Credit") in the amount of $1,225,800.00 in the form attached hereto as Schedule
7(a). The Letter of Credit shall be issued by a bank satisfactory to Sublandlord
and having an office in the Cities of Boston or Cambridge, Massachusetts.
Subtenant shall ensure that at all times after the execution and delivery of
this Sublease until forty-five (45) days after the expiration of the term of the
Sublease an unexpired Letter of Credit in the amount of $1,225,800.00 shall be
in the possession of Sublandlord. The Letter of Credit shall have a term ending
no earlier than forty-five (45) days after the expiration of the Term and shall
not be canceled unless the issuing bank delivers forty­ five (45) days' prior
written notice to Sublandlord. Subtenant shall deliver to Sublandlord, no later
than thirty (30) days prior to the expiry date of the then outstanding and
expiring Letter of Credit, if any, a replacement Letter of Credit. Sublandlord
shall be entitled to draw on the Letter of Credit (i) if Subtenant fails to
deliver any replacement Letter of Credit as required, in which event Sublandlord
shall be permitted to retain the entire proceeds of such Letter of Credit for
application as a cash Security Deposit hereunder (on the terms set forth below),
(ii) to cure or attempt to cure, in whole or in part, any default by Subtenant
under this Sublease following any and all applicable notice and cure periods, in
which event Subtenant shall replenish the amount so drawn upon demand by
Sublandlord, and (iii) if the credit rating of the long-term debt of the issuer
of the Letter of Credit (according to Moody's or similar national rating agency)
is downgraded to a grade

 

{00009038 - 3}

10

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

below investment rate, or if the issuer of the Letter of Credit shall enter into
any supervisory agreement with any governmental authority, or if the issuer of
the Letter of Credit shall fail to meet any capital requirements imposed by
applicable law, unless Subtenant delivers to Sublandlord a replacement Letter of
Credit complying with the terms of this Sublease within thirty (30) days after
demand therefor from Sublandlord. Failure by the issuer to honor a draw request
on the Letter of Credit shall be a default under the terms of this Sublease
entitling Sublandlord to exercise its remedies hereunder. Each Letter of Credit
shall be for the benefit of Sublandlord and its successors and assigns and shall
entitle Sublandlord or its successors or assigns to draw from time to time under
the Letter of Credit in portions or in whole upon presentation of a sight draft
and statement by Sublandlord that Sublandlord is entitled to draw thereunder
pursuant to the terms and provisions of this Sublease. Sublandlord shall have an
unrestricted right to transfer the Letter of Credit at any time and to any
successor or lender selected by Sublandlord. Subtenant shall pay any transfer
commission (fee) and all other costs (hereinafter collectively referred to as
the "Transfer Fee") which may be imposed by the bank issuing the Letter of
Credit for the transfer of the Letter of Credit by Sublandlord. Subtenant's
failure to pay the Transfer Fee shall constitute an Event of Default, and
Sublandlord shall have the right to pursue any and all remedies provided
Sublandlord under this Sublease, in equity and at law.

(b)Any cash held by Sublandlord following a draw on the Letter of Credit
pursuant to the immediately preceding paragraph, and not otherwise applied
towards the cure of an Event of Default (as defined below), shall be held as a
cash security deposit (a "Security Deposit") until such time as Subtenant
replaces the Letter of Credit as security for the performance by Subtenant of
Subtenant's covenants and obligations under this Sublease (at which time such
cash deposit shall be returned to Subtenant within ten (10) days), it being
expressly understood that the Security Deposit shall not be considered an
advance payment of Rent or a measure of Subtenant's liability for damages in
case of default by Subtenant. Sublandlord shall hold the Security Deposit
throughout the term of this Sublease as security for the performance by
Subtenant of all obligations on the part of Subtenant hereunder. Sublandlord
shall have the right from time to time, without prejudice to any other remedy
Sublandlord may have on account thereof, to apply such deposit, or any part
thereof, to Sublandlord's damages arising from, or to cure, any Event of Default
by Subtenant. Sublandlord shall return any Security Deposit then held by
Sublandlord, or so much thereof as shall not have theretofore been applied in
accordance with the terms of this paragraph, to Subtenant on the expiration or
earlier termination of the term of this Sublease and surrender of possession of
the Subleased Premises by Subtenant to Sublandlord at such time, provided that
if there is then existing an Event of Default (or any circumstance which, with
the passage of time or the giving of notice, or both, would constitute an Event
of Default), Sublandlord shall retain a portion of the Security Deposit
sufficient to cure such Event of Default and shall return the remainder of the
Security Deposit to Subtenant. While Sublandlord holds such deposit, Sublandlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Sublandlord's other funds.

 

{00009038 - 3}

11

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)In the event of a sale, assignment or other transfer of Sublandlord's
interest in this Sublease, Sublandlord shall have the right to transfer the
security to the transferee ("New Sublandlord") and upon such transfer
Sublandlord shall thereupon be released by Subtenant from all liability for the
return of such security; and Subtenant agrees to look to the New Sublandlord
solely for the return of said security. The provisions hereof shall apply to
every transfer or assignment made of the security to a New Sublandlord.
Subtenant further covenants that it will not assign or encumber or attempt to
assign or encumber the Letter of Credit or the Security Deposit, and that
neither Sublandlord nor its successors or assigns shall be bound by any
assignment, encumbrance, attempted assignment or attempted encumbrance of the
Letter of Credit or the Security Deposit.

8.Use; Access. (a) Subtenant will use and occupy the Subleased Premises solely
for general office, research and development, laboratory (collectively, the
"Permitted Use"), and, subject to Legal Requirements, other ancillary uses
accessory to the foregoing allowed as-of­ right to the extent not incompatible
(in Sublandlord's reasonable judgment) with the Building systems and general
uses of the Building and for no other purposes whatsoever.

(b)Subtenant, subject to the provisions of the Overlease and this Sublease,
shall have access to the Subleased Premises twenty four (24) hours per day,
three hundred sixty five (365) days per year, subject to matters described in
Section 27, the requirements and rights of Overlandlord under the Overlease, and
reasonable security measures and limitations on access in the event of an
emergency or as necessary for the protection of persons and property. Subtenant
shall be responsible for security for the Subleased Premises, which shall be
coordinated with, and reasonably approved by, Sublandlord.

9.Alterations.

(a)Subtenant shall not make any alteration, improvement, decoration, or
installation (collectively, "Alterations") in or to the Subleased Premises,
without in each instance obtaining the prior written consent of Overlandlord and
Sublandlord (which consent of Sublandlord may be withheld or conditioned on the
conditions applicable to Overlandlord's approval of Alterations under the
Overlease). If any Alterations are made by Subtenant without complying with the
terms of the Overlease and this Sublease, or without obtaining the prior written
consent of Overlandlord and Sublandlord, Overlandlord or Sublandlord may remove
same, and may repair and restore the Subleased Premises and any damage arising
from such removal, and Subtenant shall be liable for any and all costs and
expenses incurred by Overlandlord or Sublandlord in the performance of such
work. In no event shall Subtenant make any Alterations in or to the Subleased
Premises if to do so would constitute a default under the Overlease.
Notwithstanding anything contained herein to the contrary, Alterations shall not
include Subleased Premises Work and Subleased Premises Work shall not have to be
removed by Subtenant at the expiration or earlier termination of this Sublease,
unless the terms of the Overlease or Overlandlord's consent to such Subleased
Premises Work require (or permit Overlandlord to require), upon the expiration
or earlier termination of the Overlease or this Sublease, removal of such
Subleased Premises Work.

 

{00009038 - 3}

12

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)If any Alterations are consented to by Overlandlord and Sublandlord,
Subtenant may have such Alterations performed in a good and workerlike manner by
contractors and at Subtenant's sole cost and expense, provided that Subtenant
has obtained written approval of the contractor from Overlandlord and
Sublandlord. Without limiting any other requirements and conditions which may be
imposed by Overlandlord and Sublandlord, such contractor shall be properly
licensed, and have a financial condition, experience and past job performance
satisfactory to Overlandlord and Sublandlord each in their sole discretion. The
design of and plans for all Alterations undertaken by Subtenant shall also be
subject to prior written approval of Overlandlord and Sublandlord in accordance
with the standards set forth in the Overlease and any additional reasonable
standards of Sublandlord and such Alterations shall not be commenced until such
approvals are obtained. If any Alterations are consented to by Overlandlord and
Sublandlord, Subtenant shall comply with all applicable provisions of the
Overlease with respect to the performance of such Alterations. With reasonable
notice to Subtenant, Overlandlord and Sublandlord shall at all times have the
right to inspect the work performed by any contractor selected by Subtenant
during normal business hours. In connection with any Alterations, Subtenant
shall obtain lien waivers from any contractor or other party entitled to
protection under the mechanics' lien laws of Massachusetts with each payment
made by Subtenant to such contractors or third parties and provide copies of the
same to Sublandlord. Furthermore, Sublandlord may condition its consent to any
Alterations that cost in excess of $100,000 on Subtenant furnishing a lien bond
or other security satisfactory to Sublandlord prior to the commencement of such
Alterations.

(c)Upon the expiration or earlier termination of this Sublease, Subtenant shall
surrender the Subleased Premises, together with all Alterations and other
improvements (including, without limitation, plumbing, lighting, electrical,
HVAC, telecommunications (unless Sublandlord otherwise directs), and other items
used in the operation of the Subleased Premises), subject only to reasonable
wear and tear and to damage, if any, by fire or other casualty. All Alterations
in or upon the Subleased Premises made by Subtenant shall become part of and
remain in the Subleased Premises upon such expiration or termination without
compensation, allowance or credit to Subtenant; provided, however, that upon the
expiration or earlier termination of this Sublease, (i) in the event Subtenant
makes Alterations in or to the Subleased Premises in violation of the provisions
set forth in this Section 9, or (ii) if the terms of the Overlease or
Overlandlord's consent to any Alterations or the Subleased Premises Work require
(or permit Overlandlord to require and Sublandlord elects to require the removal
of such Alterations by notice to Subtenant given in the same manner by which
Overlandlord is required to provide notice of such required removal), upon the
expiration or earlier termination of the Overlease or this Sublease, removal of
such Alterations, the Subleased Premises Work or any portion(s) thereof, and/or
the restoration of the Subleased Premises by reason of the installation or
removal of such Alterations, Subleased Premises Work or any portion(s) thereof,
Subtenant shall remove said Alterations and/or Subleased Premises Work and
thereafter repair all damage resulting from such removal and restore the
Subleased Premises to the condition as of the date possession was delivered to
Subtenant (or such other condition as required by the Overlease or Overlandlord'
s consent, if applicable). If Subtenant fails or refuses to remove such
Alterations and/or Subleased Premises Work or fails to repair and restore the
Subleased Premises, Overlandlord or Sublandlord may cause the same to be
removed, and repairs and restoration to be made, in which event Subtenant shall

 

{00009038 - 3}

13

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

reimburse to the party who caused said Alterations and/or Subleased Premises
Work to be removed and repairs made, the cost of such removal, repairs and
restoration, together with any and all damages which Overlandlord or Sublandlord
may suffer and sustain by reason of Subtenant's failure or refusal to remove
said Alterations and/or Subleased Premises Work. Subtenant shall surrender to
Sublandlord all keys and combinations to locks which Subtenant is permitted to
leave.  If the Term of this Sublease (or any portion thereof) expires at or
about the date of the expiration of the Overlease (or any portion thereof), and
if Sublandlord is required under or pursuant to the terms of the Overlease to
remove any Alterations and/or Subleased Premises Work, Subtenant shall permit
Sublandlord to enter the Subleased Premises for a reasonable period of time
prior to the expiration of this Sublease for the purpose of removing its
Alterations and/or Subleased Premises Work and restoring the Subleased Premises
as required.The obligations of Subtenant as provided in this paragraph shall
survive the expiration or earlier termination of this Sublease.

10.Subtenant's Personal Property. Upon the expiration or earlier termination of
this Sublease, Subtenant shall remove all of its furniture, furnishings and
equipment, shall repair all damage resulting from such removal and all damage
resulting from its use of the Subleased Premises, and shall (subject to the
provisions of Section 9 above) surrender the Subleased Premises, as so required,
in good condition, subject only to reasonable wear and tear and to damage, if
any, by fire or other casualty. In the event Subtenant does not do so,
Overlandlord or Sublandlord may, at its option, remove the same (and repair any
damage occasioned thereby and restore the Subleased Premises as aforesaid) and
dispose thereof, or warehouse the same, and Subtenant shall pay the reasonable
cost of such removal, repair, restoration, delivery or warehousing to
Sublandlord, or Sublandlord may treat such property as having been conveyed to
Sublandlord, with this Sublease constituting a bill of sale therefor, without
further payment or credit by Sublandlord to Subtenant. All personal property in
or about the Subleased Premises owned by Subtenant or any other party shall be
at the risk of Subtenant only, and Sublandlord shall not be liable for any loss
or damage thereto or theft thereof, except to the extent caused by the
negligence or willful misconduct of Sublandlord.  The obligations of Subtenant
as provided in this section shall survive the expiration or earlier termination
of this Sublease.

11.Terms of Overlease.

(a)Except as herein otherwise expressly provided, all of the terms, provisions,
covenants and conditions of the Overlease are incorporated herein by reference
and hereby made a part of and are superior to this Sublease, provided that in
construing such terms, provisions, covenants and conditions of the Overlease as
incorporated herein, the term "Landlord" as used in the Overlease shall refer to
Sublandlord hereunder and its successors and assigns; the term "Tenant" as used
in the Overlease shall refer to Subtenant hereunder; and the term "Premises"
shall refer to the Subleased Premises. Subtenant shall be obligated, however, to
pay only the Rent, Letter of Credit and Security Deposit provided for in this
Sublease and not the amounts of rent, rental escalations and security deposit,
if any, provided to be paid by Sublandlord under the Overlease. In addition, any
provisions in the Overlease allowing or purporting to allow Sublandlord any rent
concessions or abatements or construction or improvements allowances, or
granting Sublandlord any option or right to

 

{00009038 - 3}

14

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

expand the Main Premises, extend the term of the Overlease or any other option,
shall not apply to this Sublease, except that Subtenant shall receive the
benefit of any abatement received by Sublandlord under Section 9.6(b) of the
Overlease, to the extent that any Affected Portion includes the Subleased
Premises.

In addition, the following provisions of the Overlease shall not be applicable
to this Sublease: Sections 1.2, 1.4(c), 5.2(1), 9.6(b) (except to the extent any
Affected Portion includes the Subleased Premises), 12.1, Sections 12.3, 13.2,
13.7, 14.l(e), 14.2(b), 15.2(b) 15.2(c), 20.9(b), 25.15, the right to record a
Notice of Lease pursuant to Section 1.3, any rights in Parking Spaces under
Section 1.4(b) except as expressly set forth in this Sublease, Articles 3
(except to the extent expressly incorporated herein with respect to the
Subleased Premises Work) and 6, the last paragraph of Section 10.2, the
provisions of Section 11.1 and the remainder of the Overlease applicable to
Permitted Alterations, clause (i) of Section 15.5, the last two sentences of
Section 17.8, any rights provided to Sublandlord with respect to Permitted
Transfers and Working Partnerships, generally, Sections 2, 3, 5, or 7 of the
Second Amendment, and Sections 2 and 3 of the Third Amendment.

(b)As between the parties hereto, Subtenant, with respect to the Subleased
Premises, hereby assumes all of the obligations of Sublandlord, as Tenant, under
the Overlease, including, without limitation, all defense, indemnification and
hold harmless obligations, and Subtenant shall perform all such obligations so
assumed for the benefit of both Sublandlord and Overlandlord with respect to
this Sublease, the Subleased Premises and the Term hereunder. Subtenant shall
not commit any act or omission which would violate any term or condition of the
Overlease. To the extent practicable, Subtenant shall perform affirmative
covenants which are also covenants of Sublandlord under the Overlease at least
five (5) business days prior to the date when Sublandlord's performance is
required under the Overlease.  Without limiting the generality of the foregoing,
Subtenant shall be responsible for all maintenance, repairs and replacements to
the Subleased Premises and its equipment to the extent Sublandlord is obligated
to perform the same under the Overlease, and Subtenant shall comply with any and
all local, state and federal laws, ordinances, rules and regulations, including
but not limited to, Environmental Laws (defined below), building and zoning
laws, ordinances and regulations, laws, rules, orders, and regulations of all
applicable governmental authorities and, without limitation, all other "laws,
"Legal Requirements" and the like however defined in the Overlease
(collectively, "Legal Requirements") applicable to the Subleased Premises or to
Subtenant's particular use or manner of use thereof or of the Building and land
of which the Subleased Premises are a part, including laws governing handicapped
access or architectural barriers.  In the event Subtenant desires to take any
action and the Overlease would require Sublandlord to obtain the consent of
Overlandlord before undertaking any such action of the same kind, Subtenant
shall not undertake the same without the prior written consent of Sublandlord
and Overlandlord, and Sublandlord may condition its consent upon the receipt of
Overlandlord's consent to same. Sublandlord shall have all of the rights and
remedies of Overlandlord under the Overlease as against Subtenant.

 

{00009038 - 3}

15

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)Notwithstanding anything to the contrary, Sublandlord does not assume any
obligation to perform the provisions of the Overlease to be performed by
Overlandlord (including, without limitation, the provision or performance of
utilities, services, improvements, allowances, maintenance or repairs) and
Sublandlord is not making the same representations and warranties, or agreements
to indemnify, defend or hold harmless, if any, made by Overlandlord in the
Overlease. Sublandlord shall not be liable to Subtenant for any default, failure
or delay on the part of Overlandlord in the performance or observance by
Overlandlord of any of its obligations under the Overlease, nor shall such
default by Overlandlord affect this Sublease or waive or defer the performance
of any of Subtenant's obligations hereunder, except to the extent that such
default by Overlandlord excuses performance of Sublandlord under the Overlease.
Sublandlord shall reasonably cooperate with Subtenant, at no cost to
Sublandlord, in seeking to obtain the performance of Overlandlord pursuant to
the Overlease. However, such cooperation shall not require Sublandlord to
litigate or pursue other proceedings. Subtenant shall not receive any abatement
of Rent under this Sublease because of Overlandlord's failure to perform any of
its obligations under the Overlease, except that if Sublandlord receives an
abatement of rent from Overlandlord relating to the Subleased Premises,
Subtenant shall receive a proportionate benefit of such abatement of rent to the
extent same is allocable to Rent payable hereunder.

(d)Sublandlord represents and warrants that it has provided Subtenant with a
true and correct redacted copy of the Overlease (including all amendments and
other agreements affecting Sublandlord's occupancy) attached to this Sublease as
Schedule 32, and Subtenant represents and warrants that it has reviewed the
same, and that it is familiar with the contents thereof. Subtenant further
acknowledges and understands that notwithstanding anything to the contrary
herein, in the event that the Overlease is terminated for any reason, this
Sublease shall also be automatically and simultaneously terminated (except as
may otherwise be provided in Overlandlord's consent), and thereupon Subtenant
shall vacate and surrender the Subleased Premises in accordance with all terms
of the Overlease and this Sublease.

(e)If the Overlease terminates, this Sublease shall terminate (except as may
otherwise be provided in Overlandlord's consent) and the parties shall be
relieved of any further liability or obligation under this Sublease other than
any obligations that expressly survive a termination of this Sublease by its
terms; provided, also, that if the Overlease terminates as a result of a default
or breach by Subtenant under this Sublease, then Subtenant shall be liable to
Sublandlord for the damages suffered as a result of such termination. If the
Subleased Premises are damaged or destroyed and Overlandlord exercises any
option Overlandlord may have to terminate the Overlease, this Sublease shall
terminate as of the date of the termination of the Overlease. If the Overlease
gives Sublandlord any right to terminate the Overlease in the event of the
partial or total damage, destruction, or condemnation of the Main Premises or
the building or project of which the Main Premises are a part, the exercise of
such right by Sublandlord shall not constitute a default or breach hereunder,
and upon such exercise this Sublease shall also be automatically and
simultaneously terminated and thereupon Subtenant shall vacate and surrender the
Subleased Premises in accordance with all terms of the Overlease and this
Sublease and thereafter the parties shall be relieved of any further liability
or obligation under this Sublease other than any obligation that expressly
survives a termination of this Sublease by its terms.

 

{00009038 - 3}

16

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

12.Casualty; Eminent Domain. In the event of a fire or other casualty affecting
the Building or the Subleased Premises, or of a taking of all or a part of the
Building or Subleased Premises under the power of eminent domain: (i)
Sublandlord shall not have any obligation to repair or restore the Subleased
Premises or any Alterations or personal property; (ii) Subtenant shall be
entitled only to a proportionate abatement of Monthly Base Rent, Additional Rent
and other charges to the extent Sublandlord receives a corresponding abatement
of rent under the Overlease during the time and to the extent the Subleased
Premises are unfit for occupancy for the purposes permitted under this Sublease
and not occupied by Subtenant as a result thereof; (iii) Subtenant shall not, by
reason thereof, have a right to terminate this Sublease unless the Overlease
shall be terminated; and (iv) Sublandlord reserves the right to terminate the
Overlease and this Sublease in connection with any right granted to it under the
Overlease whether or not the Subleased Premises is damaged or the subject of a
taking. In the event Overlandlord or Sublandlord exercises the right to
terminate the Overlease as the result of any such fire, casualty or taking,
Sublandlord shall provide Subtenant with a copy of the relevant termination
notice and this Sublease shall terminate on the date upon which the Overlease
terminates. If the Subleased Premises or any part of the Main Premises necessary
for the use and enjoyment of the Subleased Premises is damaged by fire or other
casualty, then either Sublandlord or Subtenant shall have the right to terminate
this Sublease upon thirty (30) days' written notice to the other if the
estimated time to complete restoration (as set forth in the Overlandlord's
Restoration Estimate described in the Overlease) exceeds twelve (12) months.

13.Holdover. In the event Subtenant or anyone claiming by, through or under
Subtenant is in possession of the Subleased Premises after the expiration or
earlier termination of this Sublease, then Subtenant, at Sublandlord's option,
shall be deemed to be occupying the Subleased Premises at sufferance at a
Monthly Base Rent equal to one hundred fifty percent (150%) of the Monthly Base
Rent in effect prior to expiration or termination, and shall otherwise remain
subject to all of the conditions, provisions and obligations of this Sublease
insofar as the same are applicable to a tenancy at sufferance, including,
without limitation, the payment of all Additional Rent and all other amounts due
from Subtenant to Sublandlord hereunder.  No holding over by Subtenant after the
expiration or termination of this Sublease shall be construed to extend or renew
the Term or Extension Term, as the case may be, or in any other manner be
construed as permission by Sublandlord to holdover. Subtenant shall indemnify
and hold Sublandlord harmless from and against any and all damages (actual,
consequential or otherwise), losses, costs and expenses, including reasonable
attorneys' fees, and including, without limitation, any holdover rent,
additional rent, penalties and damages under the Overlease arising out of a
holdover under this Sublease, incurred by Sublandlord arising out of or in any
way attributable to such holding over and/or failure to surrender and deliver
the Subleased Premises in the condition required by this Sublease on the
expiration or earlier termination of the Term of this Sublease; provided,
Subtenant shall not be liable for consequential, indirect or special damages
unless such holdover continues for more than thirty (30) days.  Nothing
contained herein shall be construed as consent by Sublandlord to any holding
over. Subtenant's obligations hereunder shall survive the expiration or earlier
termination of this Sublease.

 

{00009038 - 3}

17

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

14.Events of Default; Remedies.

(a)Each of the following events shall constitute an "Event of Default" under
this Sublease:

 

(i)

Subtenant fails to pay when due Rent or any other amount due hereunder;
provided, however, on the first (1st) occasion with respect to any such failure
during any Sublease Year, Sublandlord shall furnish Subtenant with written
notice of such failure and permit Subtenant a three (3) business day period to
cure such failure;

 

(ii)

Subtenant fails to perform or observe any other covenant or agreement set forth
in this Sublease and such failure continues for fifteen (15) days after written
notice thereof, unless the default cannot be cured with reasonable diligence
within such period and Subtenant commences and diligently proceeds with
rectifying such default hereunder and completes the cure of such default within
thirty (30) days following Subtenant's receipt of the original written notice of
such default;

 

(iii)

the default or non-performance of any other obligation, covenant or agreement of
Subtenant hereunder which, if it remains uncured would result in an event of
default of Sublandlord under the Overlease, and such event is not cured at least
five (5) business days in advance of the time period required for a cure thereof
under the Overlease;

 

(iv)

the institution in a court of competent jurisdiction of proceedings for
reorganization, liquidation, or involuntary dissolution by Subtenant, or for its
adjudication as a bankrupt or insolvent, or for the appointment of a receiver of
the property of Subtenant, provided that proceedings are not dismissed, and any
receiver, trustee or liquidator appointed therein is not discharged within sixty
(60) days after the institution of such proceedings; or

 

(vi)

any assignment of this Sublease or further sublet of the Subleased Premises in
contravention of this Sublease or the Overlease.

(b)Upon the occurrence of an Event of Default, Sublandlord shall have, in
addition to any other rights and remedies available to it under this Sublease
and/or at law and/or in equity, the following remedies:

 

(i)

If this Sublease is terminated due to an Event of Default, then unless and until
Sublandlord  elects  lump  sum  liquidated  damages  described in (ii) below,
Subtenant covenants, as an additional cumulative obligation after any such
termination, to pay punctually to Sublandlord all the sums and perform all the
obligations which

 

{00009038 - 3}

18

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

Subtenant covenants in this Sublease to pay and to perform in the same manner
and to the same extent and at the same time as if this Sublease had not been
terminated. In calculating the amounts to be paid by Subtenant pursuant to the
preceding sentence Subtenant shall be credited with the net proceeds of any rent
then actually received by Sublandlord from a reletting of the Subleased Premises
after deducting all sums provided for in this Sublease to be paid by Subtenant
and not then paid.

 

(ii)

If this Sublease is terminated due to an Event of Default, then Subtenant
covenants, as an additional cumulative obligation after termination, to pay
forthwith to Sublandlord at Sublandlord's election made by written notice to
Subtenant at any time within one year after termination, as liquidated damages a
single lump sum payment equal to the sum of (1) all sums provided for in this
Sublease to be paid by Subtenant and not then paid at the time of such election,
plus (2) the present value (calculated at the Federal Reserve discount rate or
equivalent plus 2%) of the excess of all of the rent reserved for the residue of
the Term over all of the fair market rent reasonably projected by Sublandlord to
be received on account of the Subleased Premises during such period, which rent
from reletting shall be reduced by reasonable projections of vacancies and by
Sublandlord's reletting expenses described above to the extent not theretofore
paid to Sublandlord.

 

(iii)

any and all rights and remedies of Overlandlord set forth in the Overlease in
connection with a default by Sublandlord thereunder which continues after the
expiration of any applicable cure period therein.

 

(iv)

In addition, without limiting any of the foregoing, in the event  Sublandlord
reasonably believes that Subtenant's failure to cure a breach under Section
14(a) above shall cause a default by Sublandlord to occur under the Overlease
and Subtenant has not commenced to cure  such breach within five (5) days
following written notice from Sublandlord (provided that no such notice shall be
required in the event of an emergency threatening life or property) or has
commenced but ceased the cure of such default, Sublandlord shall specifically
have the right to cure such breach or default and be reimbursed by Subtenant as
Additional Rent hereunder for all out-of-pocket expenses (including attorneys'
fees) incurred by Sublandlord in connection therewith upon demand and
presentation of invoices therefor. All rights and remedies of Sublandlord herein
enumerated shall be cumulative and none shall exclude any other right allowed by
law or in equity and such rights and remedies may be exercised and enforced
concurrently (except for the election to exercise the remedies contained in (i)
or (ii) above) and whenever and as often as the occasion therefor arises.

 

{00009038 - 3}

19

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

15.Insurance. Subtenant shall obtain and maintain all insurance types and
coverages as specified in the Overlease to be obtained and maintained by
Sublandlord, as tenant thereunder, in amounts not less than those specified in
the Overlease. Without limiting the foregoing, Subtenant shall at all times
during the Sublease Term maintain in effect property policies of insurance
covering all of Subtenant's personal property and all tenant improvements,
subleasehold improvements, and other alterations (including, without limitation,
as such terms may be defined in the Overlease) including, without limitation,
any and all Alterations under this Sublease, and any plate glass, trade
fixtures, merchandise and all other personal property from time to time in or on
the Subleased Premises, in an amount not less than one hundred percent (100%) of
their actual replacement cost, providing protection against all risks including
Fire and Extended Coverage Insurance, together with insurance against vandalism
and malicious mischief. Subtenant shall also maintain at its expense worker's
compensation insurance in the minimum amount required by law. The general
liability insurance obtained by Subtenant must have minimum limits of $4,000,000
per occurrence or any higher minimum limits required under the terms of the
Overlease. All policies of insurance obtained by Subtenant shall name
Overlandlord (in accordance with the Overlease) and Sublandlord and its
affiliates as additional insureds therein. Subtenant's insurance shall be
primary and non-contributing to Overlandlord's and Sublandlord's or its
affiliates' insurance. Subtenant will deliver to Sublandlord on or before the
Commencement Date or the date that Subtenant first enters the Subleased Premises
and annually thereafter on the anniversary of the Commencement Date,
certificates reflecting that Subtenant has obtained and is maintaining the
required insurance coverages in the appropriate amounts.  Anything in this
Sublease to the contrary notwithstanding,  Subtenant (and its affiliates) each
hereby waive any and all rights of recovery, claims, actions or causes of action
against the Sublandlord and Overlandlord and the officers, directors, partners,
members, agents and employees of each of them, including but not limited to any
loss or damage that may occur to the Subleased Premises, or any improvements
therein and any personal property of Subtenant or any person in the Subleased
Premises or in the Building, by reason of fire, the elements or any other cause
insured against (or required to be insured against by the terms of this
Sublease) under property insurance policies, regardless of cause or origin,
including negligence, except in any case which would render this waiver void
under law, to the extent that such loss or damage is actually recovered under
such insurance policies (or would have been recovered had the insurance required
by this Sublease been maintained), including any deductible or retention.
Subtenant agrees to obtain, for the benefit of Overlandlord and Sublandlord (and
its affiliates), appropriate waiver of subrogation rights and endorsements from
its property, general liability and workers' compensation insurer. Such required
insurance shall be written by companies of recognized financial standing which
are legally qualified to issue such insurance in the jurisdiction where the
Building is located and all insurance must be procured with carriers having an
A.M. Best rating of A-VII or better. All deductibles/retentions on Subtenant's
insurance policies shall be the sole responsibility of Subtenant.

 

{00009038 - 3}

20

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

16.Subtenant's Covenants; Sublandlord's Covenants.

(a)Subtenant covenants and agrees that Subtenant shall not do anything which
would constitute a default under the Overlease or omit to do anything which
Subtenant is obligated to do under the terms of this Sublease and which would
constitute a default under the Overlease. Notwithstanding anything contained in
this Sublease to the contrary, Subtenant shall not be responsible for (i) any
default of Sublandlord under the Overlease unless attributable to a default
under this Sublease or the Overlease by Subtenant, its agents, employees,
contractors, invitees or anyone claiming by, through or under Subtenant, (ii)
conditions at the Subleased Premises, for which the obligation to maintain and
repair resides with Overlandlord, (ii) the payment of any charges, fees and
other costs imposed by Overlandlord on Sublandlord as a result of Sublandlord' s
default under the Overlease (except and to the extent arising out of any default
by Subtenant under this Sublease), or (iii) the payment of any sums either to
Overlandlord or Sublandlord in satisfaction of any charges accruing under the
Overlease (whether denominated as rent, rental, additional rent or otherwise)
for any period prior to the Term of this Sublease.

(b)Sublandlord shall not (i) enter into any amendment or modification of the
Overlease which will adversely affect in more than a de minimis manner
Subtenant's interest in the Sublease, or (ii) terminate the Overlease or enter
into any agreement terminating the Overlease other than a termination permitted
pursuant to the terms of the Overlease, without in each case obtaining the prior
written consent of Subtenant, which consent may be withheld in Subtenant's sole
discretion so long as Subtenant is not in default of this Sublease beyond any
applicable notice and cure periods. Sublandlord will not suffer to be done, or
omit to do, any act which may result in a violation of or a default by
Sublandlord under the Overlease which causes the Overlease to be terminated or
forfeited by reason of any right of termination or forfeiture reserved or vested
in Overlandlord under the Overlease.

17.Waiver of Claims and Indemnification. Subtenant hereby releases and waives
any and all claims against Overlandlord and Sublandlord and each of their
respective officers, directors, partners, members, agents, affiliates and
employees (the "Indemnitees") for injury or damage to person, property or
business sustained in or about the Building or the Subleased Premises by
Subtenant other than by reason of negligence or willful misconduct of
Overlandlord or Sublandlord and except in any case which would render this
release and waiver void under applicable law. Subtenant shall and hereby does
indemnify and hold the Indemnitees harmless from and against any and all
actions, claims, demands, damages, liabilities and expenses (including, without
limitation, reasonable attorneys' fees and expenses) ("Losses") asserted
against, imposed upon or incurred by the Indemnitees by reason of (a) any
default caused by, or resulting from the acts or omissions of Subtenant or any
Subtenant Party, of any of the terms, covenants or conditions of the Overlease
or this Sublease, or (b) any damage or injury to persons or property occurring
upon or in connection with the use or occupancy of the Subleased Premises
(including, but not limited to any Losses arising out of the making of the
Subleased Improvements by Subtenant, its agents and employees) other than those
arising from the negligence of willful misconduct of the Indemnitees, as
applicable, or (c) any work or thing whatsoever done or condition created by
Subtenant or any Subtenant Party in, on or about the Subleased Premises or the
Building, or (d) any negligent act or omission of Subtenant or any Subtenant
Party, or (e) the use of the Special Systems by any Subtenant Party. The
provisions of this Section 17 shall survive the expiration or earlier
termination of this Sublease.

 

{00009038 - 3}

21

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

18.Environmental Matters.

(a)Subtenant, at Subtenant's sole cost and expense, shall comply with all
requirements of the Overlease relating to Environmental Laws, Hazardous
Materials and other environmental, health and safety matters to the extent
applicable to the Subleased Premises and/or Subtenant's operations and otherwise
not resulting from the acts or omissions of Sublandlord in violation of the
terms of the Overlease or this Sublease. Without limiting the foregoing
obligation, and notwithstanding anything in the Overlease to the contrary,
Subtenant covenants to Sublandlord that, except as permitted by Section 18(b)
below, no Hazardous Materials (as defined herein) will be introduced by
Subtenant, its agents, invitees, servants or employees into, on, under, or
around the Subleased Premises, other than (A) those normally utilized in an
office environment, including, but not limited to, Hazardous Materials which may
be contained in cleaning solutions or products utilized in photostatic copying
and other office machines, and (B) Subtenant's Hazardous Materials, and then
only so long as such materials are utilized, stored or present on the Subleased
Premises in a manner consistent with the instructions of the manufacturer of
such materials and in a manner and quantity that do not violate any
Environmental Laws (as defined herein) or provisions of the Overlease (including
without limitation any such provisions that require Sublandlord to obtain the
prior written consent of Overlandlord).  To the extent not Sublandlord's
obligation under this Sublease, Subtenant shall be responsible for assuring that
all laboratory uses are adequately and properly vented in accordance with
applicable Legal Requirements, and then only so long as such materials are
utilized, stored or present on the Subleased Premises in a manner consistent
with the instructions of the manufacturer of such materials and in a manner and
quantity that do not violate any Environmental Laws (as defined herein) or
provisions of the Overlease and, in all events, in strict compliance with all
Environmental Laws and requirements of the Overlease. For purposes hereof,
"Subtenant's Hazardous Materials" shall mean all Hazardous Materials brought,
kept, used or disposed of by Subtenant at, in or on the Subleased Premises for
the Permitted Use, and those Hazardous Materials listed in Subtenant's
submissions concerning the Subleased Premises to any governmental authorities
including without limitation the City of Cambridge Fire Department; provided,
however, that in no event shall Subtenant include in such submissions more than
Subtenant's Share of the quantity and/or types of any Hazardous Materials
permitted by Environmental Laws in the entire Building. In furtherance and not
in limitation of the foregoing, Subtenant's flammable storage permit shall not
list more than Subtenant's Flammable Share of any category of flammable
materials allowed in the entire Building under 527 CMR 9.00 et seq. and 527 CMR
14.00 et seq. without a license having been issued to Overlandlord. For purposes
hereof, "Subtenant's Flammable Share" shall mean a fraction, the numerator of
which is the amount of flammable materials that may be lawfully stored in all of
Subtenant's control areas, and the denominator of which is the amount of
flammable materials that may be lawfully stored in all control areas that exist
or may exist in the Building. Subtenant shall be responsible for obtaining its
own generator identification number under the Resource Conservation and Recovery
Act, if needed to comply with Environmental Laws, and for complying with all of
the applicable requirements thereof.

(b)Except as permitted in subparagraph (a) above, Subtenant shall not cause or
permit any other Hazardous Material to be used, stored, generated, transported
or disposed of on, at or in or about the Subleased Premises by Subtenant or the
Subtenant Parties without first obtaining Sublandlord's written consent.  If any
Hazardous Materials that used, stored, generated, transported or disposed of by
Subtenant or the Subtenant Parties on, at, in

 

{00009038 - 3}

22

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

or about the Subleased Premises result in contamination of the Subleased
Premises or any other property, or if the Subleased Premises or any other
property become the subject of an Environmental Claim (as defined herein)
relating to Subtenant's or any Subtenant Party's use, occupation, or operation
of the Subleased Premises or to Subtenant's use, storage, generation or disposal
of Hazardous Materials in any manner during the Term, Subtenant shall indemnify
and hold harmless the Indemnitees from and against: (i) any and all actions,
claims, damages, fines, judgments, penalties, costs, liabilities or losses
(including, without limitation, a decrease in value of the Subleased Premises,
damages arising out of any loss or restriction of rentable or usable space, or
any damages caused by adverse impact on marketing of the space, and (ii) any and
all sums paid for settlement of claims, attorneys' fees, consultant and expert
fees) arising during or after the Term and arising out of such Environmental
Claim as described in this Section l 8(b). This indemnification includes,
without limitation, any and all costs incurred by Sublandlord or Overlandlord
because of any investigation or any cleanup, removal or restoration required
under applicable Environmental Laws or mandated by a federal, provincial or
local agency or political subdivision. Without limitation of the foregoing, if
Subtenant or any of the Subtenant Parties causes or permits the presence of any
Hazardous Materials on the Subleased Premises that results in an Environmental
Claim, Subtenant shall promptly at its sole expense, take any and all necessary
actions to return the Subleased Premises to the condition existing prior to the
presence of any such Hazardous Materials on the Subleased Premises. Subtenant
shall first obtain Sublandlord's written approval for any such remedial action.

(c)Sublandlord or its agents may perform an environmental inspection of the
Subleased Premises at any time during the Term, upon prior written notice to
Subtenant, or without notice in the event of an emergency or other extraordinary
circumstance. Sublandlord agrees to use commercially reasonable efforts to
minimize any interference to Subtenant's use and enjoyment of the Subleased
Premises in connection with the performance of such inspection. The cost of such
inspection shall be borne by Sublandlord unless such inspection arises out of
the act or omission of Subtenant or reveals the presence of Hazardous Materials
in violation of the above provisions of this Section or that Subtenant has not
complied with the requirements of this Section 18 or with any Environmental Law,
in which case Subtenant shall reimburse Sublandlord for the reasonable cost
thereof within ten (10) days after Sublandlord's request therefor. Subtenant
shall, at its sole cost and expense, promptly and satisfactorily remediate any
environmental conditions identified by such inspection in accordance with all
Environmental Laws, except for environmental conditions that can be shown to
have arisen prior to the Commencement Date, the burden being on Subtenant to
make such a showing to the reasonable satisfaction of Sublandlord.

(d)Subtenant shall assume full responsibility for reporting any release, spill,
leak, discharge, disposal, pumping, pouring, emission, emptying, injecting,
leaching, dumping or escaping ("Release") or threat of Release of any Hazardous
Materials at the Subleased Premises to the appropriate governmental or
quasi-governmental agencies and immediately provide notice of such Release or
threat of Release to Sublandlord and Overlandlord whether or not such notice has
been, or is required to be provided to a governmental or quasi-governmental
agencies. Subtenant will assume full responsibility for any investigation,
clean-up or other action required in relation to any such Release or threat of
Release and will indemnify and hold the Indemnitees harmless for any
Environmental Claims in relation thereto. Subtenant will take all reasonable
precautions to avoid any such Release or threat of Release. Subtenant shall
notify Sublandlord of any violation of Environmental Law caused by the acts or
omissions of Subtenant, its employees, contractors, invitees or assigns.

 

{00009038 - 3}

23

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(e)The following terms shall have the following meanings (provided that such
terms shall not diminish Subtenant's obligation to comply with all of the
requirements of the Overlease relating to Environmental Laws, Hazardous
Materials and other environmental, health and safety matters as set forth in the
Overlease):

(i)"Environmental Laws" means collectively, any environmental law, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. §6901, et. seq., the Clean Water Act, 33 U.S.C. §1251, et. seq.,
the Clean Air Act, 42 U.S.C.§7401, et. seq., the Safe Water Drinking Act, 14
U.S.C. §300f, et. seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et.
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et.
seq., the Occupational Safety and Health Act, 29 U.S.C. §651 et. seq., all
regulations promulgated under any of the foregoing laws, any state law
equivalents to any of the foregoing, and any other law, regulation, or ordinance
related to environmental matters or liability with respect to or affecting the
Subleased Premises or the Building, whether in effect now or in the future.

(ii)"Hazardous Materials" (or any derivation thereof) means any and all
hazardous materials, toxic substances, chemicals, contaminants, pollutants,
solid, biological, medical wastes or waste, as defined by any Environmental Law,
and also includes, but is not limited to, any asbestos, lead paint, mold, radon,
petroleum, petroleum products, petroleum by-products, reactive materials,
ignitable materials, corrosive materials, hazardous chemicals, hazardous waste,
toxic substances, toxic chemicals, chemicals, infectious materials, pesticides,
radioactive materials, polychlorinated byphenols, methane, soil vapor (but only
to the extent soil vapor is caused by a Release), gas (but only to the extent
gas is caused by a Release), and surface and subsurface man-made media left at
or underneath the Property, and any other element, compound, mixture, solution,
substance, material, waste or the like which may pose a present or potential
danger to human health and safety, biota or the environment.

(iii)"Environmental Claim" means any claim based upon any Environmental Laws or
relating in any way to Hazardous Materials.

(f)Upon the expiration or earlier termination of the Term, Subtenant shall
peaceably quit and surrender to Sublandlord the Subleased Premises (including
without limitation all lab benches (including but not limited to those installed
as part of Subleased Premises Work), fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein) broom clean, in the
condition in which Subtenant is obligated to maintain the same excepting only
ordinary wear and tear and damage by fire or other Casualty, and free of all
residual chemical or biological materials; (ii) remove all of Subtenant's
property, all autoclaves and cage washers (other than those installed as part of
Sublandlord's Work), and, to the extent specified by Sublandlord or Overlandlord
in accordance with the Sublease, Alterations made by Subtenant; and (iii) repair
any damages to the Subleased Premises or the Building caused by the installation
or removal of Subtenant's property and/or such Alterations. Subtenant's

 

{00009038 - 3}

24

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

obligations under this paragraph shall survive the expiration or earlier
termination of this Sublease. On or before the expiration of the Term (or, if
this Sublease is earlier terminated, within thirty (30) days after
Overlandlord's approval of the Subtenant's Surrender Plan (and if such earlier
termination is pursuant to Article 20 of the Overlease, as incorporated herein,
Subtenant's use and occupancy of the Subleased Premises during such period shall
be governed by Section 21.3 of the Overlease to the extent not inconsistent with
the terms of this Sublease), Subtenant shall deliver to Sublandlord and
Overlandlord a Surrender Plan and Surrender Report as and when required by, and
in accordance with the terms of, the Overlease, and such Surrender Report shall
be addressed to Sublandlord in addition to those persons required by the
Overlease. Subtenant, at Subtenant's sole cost and expense, shall comply with
all requirements of Section 21.1 of the Overlease with respect to the Subleased
Premises.

19.Assignment and Sublease. (a) Subtenant shall not assign, mortgage, pledge or
otherwise encumber, directly or indirectly, this Sublease, the Subleased
Premises or any interest therein, allow any transfer thereof or any lien upon
Subtenant's interest by operation of law or otherwise, further sublet the
Subleased  Premises or any part thereof, or permit the occupancy  of  the
Subleased Premises or any part thereof by anyone other than Subtenant (any and
all of the foregoing, collectively a "Transfer"),  without in each instance
obtaining  the prior written consent  of Overlandlord and Sublandlord,  which
consent of Sublandlord  may be withheld  or conditioned in Sublandlord's sole
and absolute discretion except as expressly provided herein. If Sublandlord
consents thereto, Sublandlord shall use reasonable efforts to obtain the consent
of Overlandlord under the Overlease; provided, however, Subtenant shall
reimburse Sublandlord for any costs incurred by Sublandlord with respect
thereto.

Notwithstanding anything to the contrary herein contained, Subtenant shall have
the right, without obtaining Sublandlord's consent, to make a Transfer (each, a
"Permitted Transfer") to (i) an Affiliate, and (ii) a Successor, provided that,
in the event of an assignment of Subtenant's interest in this Sublease (except
as the result of a merger), such Affiliate or Successor, as the case may be, and
Subtenant execute and deliver to Sublandlord a commercially reasonable
assignment and assumption agreement whereby such Affiliate or Successor shall
agree to be independently bound by and upon all of the covenants, agreements,
terms, provisions and conditions set forth in this Sublease on the part of
Subtenant to be performed.  Subtenant shall deliver such assignment and
assumption agreement to Sublandlord prior to the effective date of such Transfer
unless Subtenant is contractually or legally prohibited from doing so, in which
event such agreement shall be delivered to Sublandlord within ten (10) days
after the effective date thereof. For the purposes hereof, an "Affiliate" shall
be defined as an entity that is controlled by, is under common control with, or
which controls Subtenant. For the purposes hereof, a "Successor" shall be
defined as an entity into or with which Subtenant is merged or with which
Subtenant is consolidated or which acquires all or substantially all of
Subtenant's stock or assets, or any other corporate reorganization of Subtenant,
provided that the surviving entity shall have a net worth and other financial
indicators at least as good as Subtenant's as of the date that is three months
prior to such event. In addition, occupancy of less than 10% of the Subleased
Premises by companies, firms or other entities (each, a "Working Partnership")
(i) who are members of a group with whom Subtenant has a contractual or other
relationship providing for cooperative or collaborative research or development
work, who are or typically would be located by

 

{00009038 - 3}

25

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Subtenant in one of its facilities, and/or (ii) in which Subtenant has a
beneficial interest and which are actively engaged in research activities using
technology, techniques and/or equipment developed by Subtenant, shall not
constitute a Transfer for the purposes of this Section 19 and shall be permitted
without Sublandlord's consent (and Sublandlord's recapture rights provided in
Section 19(b) below shall not apply), but Subtenant shall provide Sublandlord
with prior written notice thereof (which notice shall include the number of
square feet in occupancy by such entities and such other information reasonably
required for financing, insurance and other risk management purposes, but which
notice may otherwise be limited in detail to the extent required by applicable
confidentiality agreements).

Furthermore, notwithstanding the foregoing to the contrary, Sublandlord shall
not unreasonably withhold its consent to an assignment of this Sublease or a
sublet of the Subleased Premises, subject to the conditions of the Overlease and
this Section 19. Without limitation, it is agreed that Sublandlord's consent to
an assignment or sublet shall not be considered unreasonably withheld if: (1)
the proposed transferee's financial condition is not reasonably adequate for the
obligations such transferee is assuming in connection with the proposed
Transfer; (2) the transferee's business or reputation is not suitable for the
Main Premises; (3) the transferee is a governmental agency or occupant of the
Building; (4) Subtenant is in default beyond any applicable notice and cure
period; (5) any portion of the Building or the Main Premises would likely become
subject to additional or different laws as a consequence of the proposed
Transfer; (6) Sublandlord or its leasing agent has received a proposal from or
made a proposal to the proposed transferee to lease space in the Main Premises
within six (6) months prior to Subtenant's delivery of written notice of the
proposed Transfer to Sublandlord, or (7) and such sublease would result in more
than three (3) subleases of the Subleased Premises in the aggregate.

No Transfer shall relieve Subtenant from Subtenant's obligations and agreements
hereunder and Subtenant shall continue to be liable as a principal and not as
guarantor or surety to the same extent as though no Transfer had been made.
Further, no permitted Transfer and no consent by Sublandlord shall be effective
unless and until any and all defaults of Subtenant under this Sublease (and, if
applicable, any and all defaults of any guarantor of this Sublease or of
Subtenant's obligations) shall have been cured. If Subtenant is a partnership or
a limited liability company, then any event resulting in a dissolution of
Subtenant, any withdrawal or change of the partners or the members owning a
controlling interest in Subtenant (including each general partner or manager, as
applicable), or any structural or other change having the effect of limiting
liability shall be deemed a prohibited Transfer.  If Subtenant is a corporation
or a partnership with a corporate general partner, then any event resulting in a
dissolution, merger (subject to the provisions above), consolidation or other
reorganization of Subtenant (or such corporate general partner), or the sale or
transfer or relinquishment of the interest of shareholders who, as of the date
of this Sublease, own a controlling interest of the capital stock of Subtenant
(or such corporate general partner), shall be deemed a Transfer requiring the
consent of Sublandlord.

 

{00009038 - 3}

26

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(b)Without limiting Sublandlord's discretion to grant or withhold its consent to
any proposed Transfer, if Subtenant, except with respect to a Permitted Transfer
or in connection with a Working Partnership, requests Sublandlord's consent to
assign this Sublease or sublet all or any portion of the Subleased Premises,
Sublandlord shall have the option, exercisable by notice to Subtenant given
within thirty (30) days after Sublandlord's receipt of such request, to
terminate this Sublease as of the date specified in such notice which shall be
not less than thirty (30) nor more than sixty (60) days after the date of such
notice for the entire Subleased Premises, in the case of an assignment or
subletting of the whole, and for the portion of the Subleased Premises, in the
case of a subletting of a portion. In the event of termination in respect of a
portion of the Subleased Premises, the portion so eliminated shall be delivered
to Sublandlord on the date specified in good order and condition in the manner
provided in Sections 9 and 10 hereof at the end of the Term and thereafter, to
the extent necessary in Sublandlord’s judgment, Sublandlord, at Subtenant's sole
cost and expense, may have access to and may make modification to (but not
reduce the square footage of) the Subleased Premises so as to make such portion
a self-contained rental unit with access to common areas, elevators and the
like. The Monthly Base Rent and Additional Rent shall be adjusted according to
the extent of the Subleased Premises for which this Sublease is terminated.

20.Brokers. Sublandlord and Subtenant hereby represent and warrant to each other
that it has had no dealings with any real estate broker, agent or finder in
connection with the negotiation of this Sublease except Cushman & Wakefield and
Newmark Grubb Knight Frank, who represented Sublandlord, and Transwestern RBJ,
who represented Subtenant (together, the "Brokers"), and that it knows of no
other real estate broker, agent or finder who is entitled to a commission in
connection with this Sublease. Each party agrees to indemnify, defend and hold
harmless the other party from and against any and all claims, demands, losses,
liabilities, judgments, costs and expenses (including, without limitation,
reasonable attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealing
with any real estate broker, agent or finder other than the Brokers. Sublandlord
shall pay to Brokers a commission for procuring this Sublease pursuant to a
separate agreement between Brokers and Sublandlord.

21.Entire Agreement; No Waiver; Modification of Sublease. This Sublease contains
all of the covenants, agreements, terms, provisions, conditions, warranties and
understandings relating to the leasing of the Subleased Premises and
Sublandlord's obligations in connection therewith, and neither Sublandlord nor
any agent or representative of Sublandlord has made or is making, and Subtenant
in executing and delivering this Sublease is not relying upon, any warranties,
representations, promises or statements whatsoever, except to the extent
expressly set forth in this Sublease. All understandings, correspondence,
negotiations and agreements, written or oral, if any, heretofore had between the
parties are merged into this Sublease, which alone fully and completely
expresses the agreement of the parties. The failure of Sublandlord to insist in
any instance upon the strict keeping, observance or performance of any covenant,
agreement, term, provision or condition of this Sublease or to exercise any
election herein contained shall not be construed as a

 

{00009038 - 3}

27

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

waiver or relinquishment for the future of such covenant, agreement, term,
provision, condition or election, but the same shall continue and remain in full
force and effect. No amendment, waiver or modification of this Sublease or any
covenant, agreement, term, provision or condition hereof shall be deemed to have
been made unless expressed in writing and signed by Subtenant and Sublandlord
and consented to by Overlandlord. No surrender of possession of the Subleased
Premises or of any part thereof or of any remainder of the Term of this Sublease
shall release Subtenant from any of its obligations hereunder unless accepted by
Sublandlord in writing. The receipt and retention by Sublandlord of Rent from
anyone other than Subtenant shall not be deemed a waiver of the breach by
Subtenant of any covenant, agreement, term or provision of this Sublease, or as
the acceptance of such other person as a tenant, or as a release of Subtenant of
the covenants, agreements, terms, provisions and conditions herein contained.
The receipt and retention by Sublandlord of any Rent with knowledge of the
breach of any covenant, agreement, term, provision or condition herein contained
shall not be deemed a waiver of such breach.

22.Quiet Enjoyment. Provided no Event of Default exists hereunder, Subtenant
shall peaceably and quietly hold and enjoy the Subleased Premises against
Sublandlord and all persons claiming by, through or under Sublandlord for the
Term herein described, subject to the terms and conditions of this Sublease.

23.Successors and Assigns. If Subtenant shall include more than one person, the
obligations of all such persons under this Sublease shall be joint and several
and the provisions of this Sublease shall individually apply to each person
comprising Subtenant. The obligations of this Sublease shall bind and benefit
the permitted successors and assigns of the parties with the same effect as if
mentioned in each instance where a party hereto is named or referred to.

 

{00009038 - 3}

28

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

24.Notices. Any and all communications (each a "Notice") delivered hereunder
shall be in writing and shall be personally delivered, or sent by United States
mail postage prepaid as registered or certified mail, return receipt requested,
or sent by reputable overnight courier service, and delivered to the following
address:

 

If to Sublandlord:

 

 

Pfizer Inc.

Corporate Real Estate Group

235 East 42nd Street

New York, NY 10017

Attention:  [***]

 

 

and to:

 

 

Pfizer Inc.

Legal Division

235 East 42nd Street

New York, NY 10017

Attention:  [***]

 

 

If to Subtenant:

 

 

Casebia Therapeutics, LLC

c/o CRISPR Therapeutics, Inc.

200 Sidney Street

Cambridge, MA 02142

Attention:  Chief Financial Officer

 

or to such other address and attention as any of the above shall notify the
others in writing. Any Notice shall be deemed delivered on the date it is
personally delivered (or delivery is refused), the business day after deposited
with a national, reputable overnight courier service for next day delivery, or
three (3) business days after being sent by United States mail in accordance
with the foregoing.

25.Overlandlord's Consent; Default Notices. This Sublease shall be subject to
and contingent upon obtaining the written consent of Overlandlord as required by
Article 13 of the Overlease in from reasonably satisfactory to Sublandlord.
Subtenant shall (i) pay all costs, fees and charges required by Overlandlord to
be paid in connection with any consent of Overlandlord required pursuant to this
Sublease or the Overlease and (ii) comply, at Subtenant's sole cost and expense,
with any other non-monetary requirements or conditions

 

{00009038 - 3}

29

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

required by Overlandlord, this Sublease or the Overlease in connection with such
consent. If such Overlandlord consent, in a form meeting the requirements of
this Section 25, has not been obtained by Sublandlord within sixty (60) days
following the date this Sublease is executed and delivered by the parties
hereto, Subtenant may, within ten (10) days thereafter, terminate this Sublease
by written notice to Sublandlord whereupon Sublandlord shall return to Subtenant
all sums paid by Subtenant to Sublandlord in connection with Subtenant's
execution of this Sublease unless, prior to the expiration of such ten (10) day
period, Sublandlord shall deliver the Subleased Premises in the condition
required under this Sublease and shall deliver such Overlandlord's Consent in
the form and on terms reasonably acceptable to Sublandlord and Subtenant.
Sublandlord shall request Overlandlord's consent to this Sublease promptly
following Subtenant's delivery to Sublandlord of an executed version of this
Sublease. Sublandlord and Subtenant agree to promptly provide the other party
with any notices received from Overlandlord of a claimed default with respect to
the Subleased Premises.

 

26.Right of Entry. Sublandlord shall have the right to enter the Subleased
Premises without abatement of Rent at all reasonable times upon reasonable prior
notice to Subtenant (except in emergencies when no advance notice shall be
required, but notice shall be given as promptly as possible), (a) to supply any
service to be provided by Sublandlord to Subtenant hereunder, (b) during the
last 12 months of the Term, to show the Subleased Premises to prospective
assignees and subsubtenants, (c) to inspect, alter, improve or repair the
Subleased Premises and any portion of the Main Premises, and (d) to introduce
conduits, risers, pipes and ducts to and through the Subleased Premises,
provided that in exercising any such right, Sublandlord will cause all such
conduits, risers, pipes and ducts to be placed above dropped ceilings, within
walls, or below floors or in closets, to the extent reasonably practicable, but
in no manner reducing the amount of usable space at the Subleased Premises to
the extent practicable (and, if not practicable, only in de minimis amounts). In
conducting any such activities, Sublandlord shall use reasonable efforts not to
disrupt the conduct of, and to minimize any disruption of, Subtenant's business
operations; including, without limitation, using drop cloths and customary
dust-control measures consistent with construction in occupied first class
office space in the Kendall Square, Cambridge submarket. For each of the
purposes stated above in this Section 26, Sublandlord shall at all times have
and retain a key with which to unlock all of the doors in, upon and about the
Subleased Premises, excluding Subtenant's vaults and safes, or special security
areas.

 

27.Force Majeure. If Sublandlord or Subtenant is in any way delayed or prevented
from performing any obligation (except, with respect to Subtenant, its
obligation to timely pay Rent, any obligation set forth in the provisions
hereunder pertaining to Subtenant's maintaining insurance policies, or any
holdover) due to fire, act of God, governmental act or failure to act, strike,
labor dispute, inability to procure materials or any cause beyond its reasonable
control whether similar or dissimilar to the foregoing events, then the time for
performance of such obligation shall, to the extent permitted by the Overlease,
be excused for the period of such delay or prevention and extended for a period
equal to the period of such delay or prevention.

 

 

{00009038 - 3}

30

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

28.Parking. Sublandlord agrees to make available to Subtenant, at no cost to
Subtenant, as of the Commencement Date, 33 parking passes (the "Parking Passes")
for the unreserved parking of standard passenger automobiles in the parking area
serving the Building (the "Parking Area"). Subtenant shall not sell, assign or
permit anyone other than Subtenant's personnel to use any of the Parking Passes
except in conjunction with a Permitted Transfer under Section 19, above.
Throughout the Term, Subtenant shall pay Sublandlord (or at Sublandlord's
election, directly to the parking operator) for all of the Parking Passes at the
same rates and/or charges Sublandlord is obligated to pay to Overlandlord under
the terms set forth in Section 1.4(b) of the Overlease; provided, however, that
Sublandlord and Subtenant agree that during the first Sublease Year, the parking
charge shall be Two Hundred Seventy-Five Dollars ($275) per Parking Pass per
month. If, for any reason, Subtenant shall fail timely to pay the charge for any
of said Parking Passes, and if such default continues for five (5) business days
after written notice thereof on more than two occasions in any one 12-month
period, Subtenant shall have no further right to the Parking Passes for which
Subtenant failed to pay the charge under this paragraph and Sublandlord may
allocate such Parking Passes for use by other tenants or subtenants of the
Premises free and clear of Subtenant's rights under this Section 28.Subtenant's
use of any Parking Passes and the parking areas serving the Building are subject
to the terms and conditions applicable to Parking Spaces under the Lease. The
parking spaces that are utilized by use of the Parking Passes will be on an
unassigned, non-reserved basis, shall be subject to such rules and regulations
as may be in effect for the use of the Parking Garage from time to time, and may
be temporarily relocated to the parking garage located at Technology Square,
Cambridge, Massachusetts or such other location as is permitted as provided in
Section 1.4 of the Overlease.

 

29.Limit of Sublandlord's Liability. Notwithstanding anything to the contrary
contained in this Sublease, neither Sublandlord, its affiliated companies nor
its and their partners, members, officers, directors, employees, agents,
servants and contractors (collectively, the "Sublandlord Parties"), shall be
liable for any losses, costs, damages or injury to person or property or
resulting from the loss of use thereof sustained by Subtenant or any Subtenant
Party, based on, arising out of, or resulting from, any cause whatsoever,
including any due to the Building becoming out of repair, or due to the
occurrence of any accident or event in or about the Building, or due to any act
or neglect of Overlandlord or any tenant or occupant of the Building or any
other person. Notwithstanding the foregoing provision of this Section,
Sublandlord shall not be released from liability to Subtenant for any physical
injury to any person caused by Sublandlord's negligence or willful misconduct to
the extent such injury is not covered by insurance either carried by Subtenant
(or such person) or required by this Sublease to be carried by Subtenant;
provided that neither Sublandlord nor any Sublandlord Party shall under any
circumstances be liable for any exemplary, punitive, consequential or indirect
damages (or for any interruption of or loss to business). Notwithstanding
anything to the contrary set forth in this Sublease, if Subtenant or any other
Subtenant Party is awarded a judgment or other remedy against Sublandlord, the
recourse for satisfaction of the same shall be limited in the aggregate in any
one year during the term of the Sublease to execution against the aggregate
amount of Monthly Base Rent payable in such year.  No other asset of Sublandlord
or any other Sublandlord Party shall be available to satisfy, or be subject to,
such judgment or other remedy, nor shall any such person be held to have any
personal liability for satisfaction or any claim or judgment. Except as
expressly set forth in this Sublease, Subtenant shall not be liable for any
consequential, indirect or special damages hereunder or damages in the nature of
lost profits.

 

 

{00009038 - 3}

31

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

30.Waiver; Consent to Service; Venue. SUBLANDLORD, SUBTENANT, AND ANY AND ALL
STOCKHOLDERS, OFFICERS AND DIRECTORS OF SUBTENANT, EACH WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY
MATTER ARISING OUT OF OR IN ANYWAY CONNECTED WITH THIS SUBLEASE, THE
RELATIONSHIP OF SUBLANDLORD AND SUBTENANT HEREUNDER, SUBTENANT'S USE OR
OCCUPANCY OF THE SUBLEASED PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.
SUBTENANT FURTHER WAIVES ANY RIGHT TO RAISE ANY NON­ COMPULSORY COUNTERCLAIM IN
ANY ACTION OR PROCEEDING INSTITUTED BY SUBLANDLORD. THIS SUBLEASE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
BUILDING IS LOCATED. SUBTENANT CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING
RELATING TO ANY SUCH ACTION AT THE SUBLEASED PREMISES OR AT THE ADDRESS OF ITS
REGISTERED AGENT OR AT THE ADDRESS SET FORTH IN SECTION 24; PROVIDED, HOWEVER,
THAT NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING SUCH SERVICE AT THE
SUBLEASED PREMISES OR AT ALL OF THE FOREGOING ADDRESSES. SUBLANDLORD, SUBTENANT,
AND ALL SUCH STOCKHOLDERS, OFFICERS AND DIRECTORS OF SUBTENANT EACH WAIVES ANY
OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN THE
JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY RIGHT, CLAIM OR
POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE, TO TRANSFER ANY
SUCH ACTION TO ANY OTHER COURT.

 

31.Subtenant's Authority. Subtenant represents and warrants to Sublandlord that
Subtenant is a duly organized corporation, limited liability company or
partnership, is in good standing under the laws of the jurisdiction of its
formation, is qualified to do business and is in good standing in the
jurisdiction in which the Building is located, has the power and authority to
enter into this Sublease, and that all corporate, limited liability company or
partnership action, as applicable, requisite to authorize Subtenant to enter
into this Sublease has been duly taken.

32.Estoppel. Sublandlord hereby represents and warrants to Subtenant that (i)
the Overlease is in full force and effect; (ii) Sublandlord has no knowledge of
and has received no notice from Overlandlord of default by Sublandlord under the
Overlease which default remains uncured on the date hereof; (iii) to
Sublandlord's actual knowledge, neither Sublandlord nor Overlandlord is now in
default under the Overlease; and (iv) a true, correct and complete copy of the
Overlease (with financial and other information redacted) is attached hereto as
Schedule 32.

 

33.Signage. Subject to reasonable limits on the number of lines on the directory
Overlandlord can provide and all such additional signage in the lobby directory,
Sublandlord shall direct Overlandlord to add the name of Subtenant to the lobby
directory (but in any event not to exceed Subtenant's Share of such listings) at
Sublandlord's sole cost and expense. Subject to Overlandlord's prior written
approval, Subtenant may install Building standard

 

{00009038 - 3}

32

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

signage identifying Subtenant's business at the entrance to the Subleased
Premises (which may be located in the elevator lobby of any floor entirely
leased by Subtenant) on each floor of the Main Premises occupied by Subtenant
for the conduct of its business (and not used primarily for accessory uses such
as storage and equipment installations). Subtenant shall otherwise not have the
right to place any sign, banner, advertising matter or any other writing or
graphics of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Main Premises
without first obtaining Overlandlord and Sublandlord's written approval.

 

34.No Option; No Partnership. The submission of this Sublease by Subtenant for
examination does not constitute a reservation of or option for the Subleased
Premises, and this Sublease shall become effective only when it is executed and
delivered by Sublandlord and Subtenant and consented to in writing by
Overlandlord in accordance herewith. Nothing contained in this Sublease shall be
construed as creating a partnership or joint venture between Subtenant and
Sublandlord, or to create any other relationship between the parties other than
that of Subtenant and Sublandlord.

 

35.Interpretation; Governing Law. The Schedules and Exhibits attached to this
Sublease are a part of this Sublease. Section and subsection headings are for
convenience only, and not for use in interpreting this Sublease. If a court
finds any provision of this Sublease unenforceable, all other provisions shall
remain enforceable, and such unenforceable provision shall be deemed severed
from this Sublease. This Sublease is for a lease of space in a building located
in the State in which the Building is located and shall be construed and
governed in accordance with the laws of the State in which the Building is
located.

 

36.Utilities; Waste. (a) Subtenant shall pay to Sublandlord all charges for
utilities furnished to the Subleased Premises, as Additional Rent. Subtenant
shall make estimated payments to Sublandlord with respect to electricity,
natural gas, and water, in amounts reasonably determined by Sublandlord. Check
or submetering equipment for natural gas and electricity in the Subleased
Premises shall be installed as part of Subleased Premises Work, at Subtenant's
sole cost and expense. In addition, Subtenant shall pay for Subtenant's Share of
any natural gas measured and billed to Sublandlord by Overlandlord on account of
percentage air flow in accordance with Section 9.3 of the Overlease. Such
estimated payments for electricity, gas, water and natural gas shall be billed
to Subtenant no more frequently than monthly, shall be payable within 20 days
following invoice, and shall be reconciled annually together with, and subject
to the provisions governing, the reconciliation of Operating Costs (with
reconciliations for electricity and gas being based on the reading of the
aforementioned meters by Sublandlord or Overlandlord, as applicable).

 

(b)Subtenant shall arrange and pay for its own janitorial and trash removal
services. Sublandlord shall provide a dumpster and/or trash compactor in the
loading dock area for the disposal of non-hazardous and non-controlled
substances, the cost of which shall be included in Operating Costs.

 

{00009038 - 3}

33

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

37.Remedies. The rights and remedies mentioned in this Sublease are in addition
to, and do not deprive a party of, any other rights at law or in equity.

 

38.Counterparts. To facilitate execution, this Sublease may be executed in as
many counterparts as may be required, and it shall not be necessary that the
signature of each party, or that the signatures of all persons required to bind
any party, appear on each counterparty; but it shall be sufficient that the
signature of each party, or that the signatures of the persons required to bind
any party, appear on one or more of such counterparties. All counterparts shall
collectively constitute a single agreement.

 

39.Confidentiality.

 

(a)In connection with this Sublease, Sublandlord has delivered and/or will
deliver to Subtenant from time to time certain information about the Main
Premises (such information whether furnished before or after the date of this
Sublease, whether oral or written, and regardless of the manner in which it is
furnished, is collectively hereinafter referred to as the "Sublandlord's
Proprietary Information"). Sublandlord's Proprietary Information does not
include, however, information which (1) is or becomes generally available to the
public other than as a result of a disclosure in violation of this Section by
Subtenant or Subtenant Patties (as defined below) (2) was available to Subtenant
on a non-confidential basis prior to its disclosure by Sublandlord; or (3)
becomes available to Subtenant on a non-confidential basis from a person other
than Sublandlord who is not to the knowledge of Subtenant or Subtenant Parties
otherwise bound by a confidentiality agreement with Sublandlord, or is otherwise
not under an obligation to Sublandlord not to transmit the information to
Subtenant.

 

Subtenant hereby covenants and agrees (A) to keep all Sublandlord's Proprietary
Information confidential; (B) not to disclose or reveal any Sublandlord's
Proprietary Information to any person other than those persons, including its
affiliates' employees, agents and representatives, whose duties and
responsibilities reasonably require that Sublandlord's Proprietary Information
be disclosed to them in connection with this Sublease (such persons are
hereinafter referred to as "Subtenant Parties"); (C) to use commercially
reasonable efforts to cause Subtenant Parties to observe the terms of this
Section (but in any event Subtenant shall be responsible for any disclosure of
Sublandlord's Proprietary Information by a Subtenant Party in violation of this
Section); and (D) not to use any Sublandlord's Proprietary Information for any
purpose other than in connection with this Sublease.

(b)In connection with this Sublease, Subtenant may deliver to Sublandlord from
time to time certain information about Subtenant (such information whether
furnished before or after the date of this Sublease, whether oral or written,
and regardless of the manner in which it is furnished, is collectively
hereinafter referred to as the "Subtenant's Proprietary Information").
Subtenant's Proprietary Information does not include, however, information

 

{00009038 - 3}

34

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

which (1) is or becomes generally available to the public other than as a result
of a disclosure in violation of this Section by Sublandlord or any Sublandlord
Parties, (2) was available to Sublandlord on a non­confidential basis prior to
its disclosure by Subtenant; or (3) becomes available to Sublandlord on a
non-confidential basis from a person other than Subtenant who is not, to the
knowledge of Sublandlord or any Sublandlord Parties, otherwise bound by a
confidentiality agreement with Subtenant, or is otherwise not under an
obligation to Subtenant not to transmit the information to Sublandlord.

 

Sublandlord hereby covenants and agrees (A) to keep all Subtenant's Proprietary
Information confidential; (B) not to disclose or reveal any Subtenant's
Proprietary Information to any person other than those persons, including its
affiliates' employees, agents and representatives, whose duties and
responsibilities reasonably require that Subtenant's Proprietary Information be
disclosed to them in connection with this Sublease; (C) to use commercially
reasonable efforts to cause Sublandlord Parties to observe the terms of this
Section (but in any event Sublandlord shall be responsible for any disclosure of
Subtenant's Proprietary Information by a Sublandlord Party in violation of this
Section); and (D) not to use any Subtenant's Proprietary Information for any
purpose other than in connection with this Sublease.

 

[signature page follows]

 

 

 

{00009038 - 3}

35

 

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Sublease
as of the day and year first above written.

 

SUBLANDLORD:

 

 

PFIZER INC.

a Delaware corporation

 

 

By:

/s/ Gareth C Annino

Name:

Gareth C. Annino

Title:

PFE CRE Lead

 

 

 

 

SUBTENANT:

 

 

Casebia Therapeutics LLC,

a Delaware limited liability company

 

By:

/s/ Axel Bouchon

Name:

Dr. Axel Bouchon

Title:

CEO Casebia

 

 

 

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 2(a)

Floor Plans Of Subleased Premises

 

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 2(b)

Common Areas

 

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 3(c)

 

Sublease Commencement Date and Delivery Date Acknowledgement

 

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 4(b)

Work Letter

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 6(a)

Sublandlord Services

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 6(c)

Special Systems

[***]

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 7(a)

Form of Letter of Credit

[***]

 

 

{00009038 - 3}

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule 32

Copy of the Overlease

[***]

 

--------------------------------------------------------------------------------

 

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Copy of Sub-Sublease

[***]

 